 



EXHIBIT 10.1
Execution Copy
U.S.$1,000,000,000
364-DAY REVOLVING CREDIT AGREEMENT
Dated as of March 29, 2007
Among
ALTRIA GROUP, INC.
and
THE INITIAL LENDERS NAMED HEREIN
and
JPMORGAN CHASE BANK, N.A.
and
CITIBANK, N.A.
as Administrative Agents
and
CREDIT SUISSE SECURITIES (USA) LLC
and
DEUTSCHE BANK SECURITIES INC.
as Syndication Agents
and
ABN AMRO BANK N.V.
and
BNP PARIBAS
and
HSBC BANK USA, NATIONAL ASSOCIATION
and
UBS LOAN FINANCE LLC
as Arrangers and Documentation Agents
* * * * * * * * * *
J.P. MORGAN SECURITIES INC., CITIGROUP GLOBAL MARKETS INC.,
CREDIT SUISSE SECURITIES (USA) LLC and DEUTSCHE BANK SECURITIES INC.
as Joint Lead Arrangers and Bookrunners

 



--------------------------------------------------------------------------------



 



Table of Contents

                      Page  
 
           
ARTICLE I
  DEFINITIONS AND ACCOUNTING TERMS     1  
 
           
Section 1.01.
  Certain Defined Terms     1  
 
           
Section 1.02.
  Computation of Time Periods     11  
 
           
Section 1.03.
  Accounting Terms     11  
 
           
ARTICLE II
  AMOUNTS AND TERMS OF THE ADVANCES     11  
 
           
Section 2.01.
  The Pro Rata Advances     11  
 
           
Section 2.02.
  Making the Pro Rata Advances     12  
 
           
Section 2.03.
  Repayment of Pro Rata Advances     13  
 
           
Section 2.04.
  Interest on Pro Rata Advances     14  
 
           
Section 2.05.
  Additional Interest on LIBO Rate Advances     14  
 
           
Section 2.06.
  Conversion of Pro Rata Advances     14  
 
           
Section 2.07.
  The Competitive Bid Advances     15  
 
           
Section 2.08.
  LIBO Rate Determination     19  
 
           
Section 2.09.
  Fees     20  
 
           
Section 2.10.
  Termination or Reduction of the Commitments     21  
 
           
Section 2.11.
  Prepayments     21  
 
           
Section 2.12.
  Increased Costs     21  
 
           
Section 2.13.
  Illegality     22  
 
           
Section 2.14.
  Payments and Computations     23  
 
           
Section 2.15.
  Taxes     24  
 
           
Section 2.16.
  Sharing of Payments, Etc.     26  
 
           
Section 2.17.
  Evidence of Debt     26  
 
           
Section 2.18.
  Use of Proceeds     27  
 
           
ARTICLE III
  CONDITIONS TO EFFECTIVENESS AND LENDING     27  
 
           
Section 3.01.
  Conditions Precedent to Effectiveness     27  
 
           
Section 3.02.
  Initial Advance to Each Designated Subsidiary     29  
 
           
Section 3.03.
  Conditions Precedent to Each Pro Rata Borrowing     29  
 
           
Section 3.04.
  Conditions Precedent to Each Competitive Bid Borrowing     30  

i



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

                      Page  
 
           
ARTICLE IV
  REPRESENTATIONS AND WARRANTIES     31  
 
           
Section 4.01.
  Representations and Warranties of Altria     31  
 
           
ARTICLE V
  COVENANTS OF ALTRIA     32  
 
           
Section 5.01.
  Affirmative Covenants     32  
 
           
Section 5.02.
  Negative Covenants     34  
 
           
ARTICLE VI
  EVENTS OF DEFAULT     35  
 
           
Section 6.01.
  Events of Default     35  
 
           
Section 6.02.
  Lenders’ Rights upon Event of Default     37  
 
           
ARTICLE VII
  THE ADMINISTRATIVE AGENTS     37  
 
           
Section 7.01.
  Authorization and Action     37  
 
           
Section 7.02.
  Administrative Agents’ Reliance, Etc.     38  
 
           
Section 7.03.
  JPMorgan Chase, Citibank and Affiliates     38  
 
           
Section 7.04.
  Lender Credit Decision     38  
 
           
Section 7.05.
  Indemnification     39  
 
           
Section 7.06.
  Successor Administrative Agents     39  
 
           
Section 7.07.
  Syndication Agents and Arrangers and Documentation Agents     40  
 
           
ARTICLE VIII
  GUARANTY     40  
 
           
Section 8.01.
  Guaranty     40  
 
           
Section 8.02.
  Guaranty Absolute     40  
 
           
Section 8.03.
  Waivers     41  
 
           
Section 8.04.
  Continuing Guaranty     41  
 
           
ARTICLE IX
  MISCELLANEOUS     41  
 
           
Section 9.01.
  Amendments, Etc.     41  
 
           
Section 9.02.
  Notices, Etc.     42  
 
           
Section 9.03.
  No Waiver; Remedies     43  
 
           
Section 9.04.
  Costs and Expenses     43  
 
           
Section 9.05.
  Right of Set-Off     44  

ii



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

                      Page  
 
           
Section 9.06.
  Binding Effect     45  
 
           
Section 9.07.
  Assignments and Participations     45  
 
           
Section 9.08.
  Designated Subsidiaries     48  
 
           
Section 9.09.
  Governing Law     48  
 
           
Section 9.10.
  Execution in Counterparts     48  
 
           
Section 9.11.
  Jurisdiction, Etc.     49  
 
           
Section 9.12.
  Confidentiality     49  
 
           
Section 9.13.
  Integration     50  
 
           
Section 9.14.
  USA Patriot Act Notice     50  
 
           
Section 9.15.
  References to Kraft Foods Inc.     50  
 
           
SCHEDULE
           

         
Schedule I
  -   List of Applicable Lending Offices
Schedule II
  -   Certain Subsidiary Information
 
       
EXHIBITS
       
 
       
Exhibit A-1
  -   Form of Pro Rata Note
Exhibit A-2
  -   Form of Competitive Bid Note
Exhibit B-1
  -   Form of Notice of Pro Rata Borrowing
Exhibit B-2
  -   Form of Notice of Competitive Bid Borrowing
Exhibit C
  -   Form of Assignment and Acceptance
Exhibit D
  -   Form of Designation Agreement
Exhibit E-1
  -   Form of Opinion of Counsel for Altria
Exhibit E-2
  -   Form of Opinion of Counsel for Altria
Exhibit F
  -   Form of Opinion of Counsel for Designated Subsidiary
Exhibit G
  -   Form of Opinion of Counsel for JPMorgan Chase, as Adminstrative Agent

iii



--------------------------------------------------------------------------------



 



364-DAY REVOLVING CREDIT AGREEMENT
Dated as of March 29, 2007
          ALTRIA GROUP, INC., a Virginia corporation (“Altria”), the banks,
financial institutions and other institutional lenders (the “Initial Lenders”)
listed on the signature pages hereof, and JPMORGAN CHASE BANK, N.A. (“JPMorgan
Chase”) and CITIBANK, N.A. (“Citibank”), as administrative agents (each, in such
capacity, an “Administrative Agent”), CREDIT SUISSE SECURITIES (USA) LLC and
DEUTSCHE BANK SECURITIES INC., as syndication agents (each, in such capacity, a
“Syndication Agent”) and ABN AMRO BANK N.V., BNP PARIBAS, HSBC BANK USA,
NATIONAL ASSOCIATION and UBS LOAN FINANCE LLC, as arrangers and documentation
agents (each, in such capacity, an “Arranger and Documentation Agent”) for the
Lenders (as hereinafter defined), agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
          Section 1.01. Certain Defined Terms. As used in this Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):
     “Advance” means a Pro Rata Advance or a Competitive Bid Advance.
     “Agents” means each Administrative Agent, each Syndication Agent and each
Arranger and Documentation Agent.
     “Applicable Facility Fee Rate” means, for any period, a percentage per
annum equal to 0.0800%.
     “Applicable Interest Rate Margin” means for any Interest Period a
percentage per annum equal to 0.3700% provided that for any day during any
Interest Period that the aggregate amount of Advances outstanding under this
Agreement and the 5-Year Facility exceeds 50% of the aggregate amount of
Commitments under this Agreement and commitments under the 5-Year Facility, the
Applicable Interest Rate Margin shall be increased by 0.1000% per annum.
     “Applicable Lending Office” means, with respect to each Lender, such
Lender’s Domestic Lending Office in the case of a Pro Rata Advance and, in the
case of a Competitive Bid Advance, the office of such Lender notified by such
Lender to JPMorgan Chase, as Administrative Agent, as its Applicable Lending
Office with respect to such Competitive Bid Advance.
     “Assignment and Acceptance” means an assignment and acceptance entered into
by a Lender and an Eligible Assignee, and accepted by JPMorgan Chase, as
Administrative Agent, in substantially the form of Exhibit C hereto.

 



--------------------------------------------------------------------------------



 



     “Base Rate” means a fluctuating interest rate per annum in effect from time
to time, which rate per annum shall at all times be equal to the higher of:
     (i) the rate of interest announced publicly by JPMorgan Chase in New York,
New York, from time to time, as JPMorgan Chase’s prime rate; and
     (ii) 1/2 of one percent per annum above the Federal Funds Effective Rate.
     “Base Rate Advance” means a Pro Rata Advance that bears interest as
provided in Section 2.04(a)(i).
     “Board” means the Board of Governors of the Federal Reserve System of the
United States (or any successor).
     “Borrowers” means, collectively, Altria and each Designated Subsidiary that
shall become a party to this Agreement pursuant to Section 9.08.
     “Borrowing” means a Pro Rata Borrowing or a Competitive Bid Borrowing.
     “Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any LIBO Rate Advances or Floating Rate Bid Advances, on which
dealings are carried on in the London interbank market and banks are open for
business in London.
     “Commitment” means as to any Lender (i) the Dollar amount set forth
opposite such Lender’s name on the signature pages hereof or (ii) if such Lender
has entered into an Assignment and Acceptance, the Dollar amount set forth for
such Lender in the Register maintained by JPMorgan Chase, as Administrative
Agent, pursuant to Section 9.07(d), in each case as such amount may be reduced
pursuant to Section 2.10.
     “Competitive Bid Advance” means an advance by a Lender to any Borrower as
part of a Competitive Bid Borrowing resulting from the competitive bidding
procedure described in Section 2.07 and refers to a Fixed Rate Bid Advance or a
Floating Rate Bid Advance.
     “Competitive Bid Borrowing” means a borrowing consisting of simultaneous
Competitive Bid Advances from each of the Lenders whose offer to make one or
more Competitive Bid Advances as part of such borrowing has been accepted under
the competitive bidding procedure described in Section 2.07.
     “Competitive Bid Note” means a promissory note of any Borrower payable to
the order of any Lender, in substantially the form of Exhibit A-2 hereto,
evidencing the indebtedness of such Borrower to such Lender resulting from a
Competitive Bid Advance made by such Lender to such Borrower.
     “Competitive Bid Reduction” has the meaning specified in Section 2.01.

2



--------------------------------------------------------------------------------



 



     “Consolidated EBITDA” means, for any accounting period, the consolidated
net earnings (or loss) of Altria and its Subsidiaries plus, without duplication
and to the extent included as a separate item on Altria’s consolidated
statements of earnings or consolidated statements of cash flows in the case of
clauses (a) through (e) for such period, the sum of (a) provision for income
taxes, (b) interest and other debt expense, net, (c) depreciation expense,
(d) amortization of intangibles, (e) any extraordinary, unusual or non-recurring
expenses or losses or any similar expense or loss subtracted from “Gross profit”
in the calculation of “Operating income” and (f) the portion of loss included on
Altria’s consolidated statements of earnings of any Person (other than a
Subsidiary of Altria) in which Altria or any of its Subsidiaries has an
ownership interest and any cash that is actually received by Altria or such
Subsidiary from such Person in the form of dividends or similar distributions,
and minus, without duplication, the sum of (x) to the extent included as a
separate item on Altria’s consolidated statements of earnings for such period,
any extraordinary, unusual or non-recurring income or gains or any similar
income or gain added to “Gross profit” in the calculation of “Operating income,”
and (y) the portion of income included on Altria’s consolidated statements of
earnings of any Person (other than a Subsidiary of Altria) in which Altria or
any of its Subsidiaries has an ownership interest, except to the extent that any
cash is actually received by Altria or such Subsidiary from such Person in the
form of dividends or similar distributions, all as determined on a consolidated
basis in accordance with accounting principles generally accepted in the United
States for such period, except that if there has been a material change in an
accounting principle as compared to that applied in the preparation of the
financial statements of Altria and its Subsidiaries as at and for the year ended
December 31, 2006, then such new accounting principle shall not be used in the
determination of Consolidated EBITDA. A material change in an accounting
principle is one that, in the year of its adoption, changes Consolidated EBITDA
for any quarter in such year by more than 10%.
     “Consolidated Interest Expense” means, for any accounting period, total
interest expense of Altria and its Subsidiaries with respect to all outstanding
Debt of Altria and its Subsidiaries during such period, all as determined on a
consolidated basis for such period and in accordance with accounting principles
generally accepted in the United States for such period, except that if there
has been a material change in an accounting principle as compared to that
applied in the preparation of the financial statements of Altria and its
Subsidiaries as at and for the year ended December 31, 2006, then such new
accounting principle shall not be used in the determination of Consolidated
Interest Expense. A material change in an accounting principle is one that, in
the year of its adoption, changes Consolidated Interest Expense for any quarter
in such year by more than 10%.
     “Consolidated Tangible Assets” means the total assets appearing on a
consolidated balance sheet of Altria and its Subsidiaries (as reduced by the
total assets appearing on the consolidated balance sheet of Kraft Foods Inc. and
its Subsidiaries), less goodwill and other intangible assets and the minority
interests of other Persons in such Subsidiaries (as reduced by the goodwill and
other intangible assets of Kraft Foods Inc. and its Subsidiaries and the
minority interests of other Persons in such Subsidiaries), all as determined in
accordance with accounting principles generally accepted in the United States,
except that if there has been a material change in an accounting principle as

3



--------------------------------------------------------------------------------



 



compared to that applied in the preparation of the financial statements of
Altria and its Subsidiaries as at and for the year ended December 31, 2006, then
such new accounting principle shall not be used in the determination of
Consolidated Tangible Assets. A material change in an accounting principle is
one that, in the year of its adoption, changes Consolidated Tangible Assets at
any quarter in such year by more than 10%.
     “Convert,” “Conversion” and “Converted” each refers to a conversion of Pro
Rata Advances of one Type into Pro Rata Advances of the other Type pursuant to
Section 2.06, 2.08 or 2.13.
     “Debt” means, without duplication, (a) indebtedness for borrowed money or
for the deferred purchase price of property or services, whether or not
evidenced by bonds, debentures, notes or similar instruments, (b) obligations as
lessee under leases that, in accordance with accounting principles generally
accepted in the United States, are recorded as capital leases, (c) obligations
as an account party or applicant under letters of credit (other than trade
letters of credit incurred in the ordinary course of business) to the extent
such letters of credit are drawn and not reimbursed within five Business Days of
such drawing, (d) the aggregate principal (or equivalent) amount of financing
raised through outstanding securitization financings of accounts receivable, and
(e) obligations under direct or indirect guaranties in respect of, and
obligations (contingent or otherwise) to purchase or otherwise acquire, or
otherwise to assure a creditor against loss (including by way of (i) granting a
security interest or other Lien on property or (ii) having a reimbursement
obligation under or in respect of a letter of credit or similar arrangement (to
the extent such letter of credit is not collateralized by assets (other than
Operating Assets) having a fair value equal to the amount of such reimbursement
obligation), in either case in respect of, indebtedness or obligations of any
other Person of the kinds referred to in clause (a), (b), (c) or (d) above). For
the avoidance of doubt, the following shall not constitute “Debt” for purposes
of this Agreement: (A) any obligation that is fully non-recourse to Altria or
any of its Subsidiaries, (B) intercompany debt of Altria or any of its
Subsidiaries, (C) any appeal bond or other arrangement to secure a stay of
execution on a judgment or order, provided that any such appeal bond or other
arrangement issued by a third party in connection with such arrangement shall
constitute Debt to the extent Altria or any of its Subsidiaries has a
reimbursement obligation to such third party that is not collateralized by
assets (other than Operating Assets) having a fair value equal to the amount of
such reimbursement obligation, (D) unpaid judgments, or (E) defeased
indebtedness.
     “Default” means any event specified in Section 6.01 that would constitute
an Event of Default but for the requirement that notice be given or time elapse
or both.
     “Designated Subsidiary” means any wholly-owned Subsidiary of Altria
designated for borrowing privileges under this Agreement pursuant to
Section 9.08.
     “Designation Agreement” means, with respect to any Designated Subsidiary,
an agreement in the form of Exhibit D hereto signed by such Designated
Subsidiary and Altria.

4



--------------------------------------------------------------------------------



 



     “Dollars” and the “$” sign each means lawful currency of the United States
of America.
     “Domestic Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Domestic Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender, or such other office of such Lender as such Lender may from
time to time specify to Altria and JPMorgan Chase, as Administrative Agent.
     “Earnings Before Income Taxes” means, for any accounting period, income or
loss from continuing operations for such period, as determined in accordance
with accounting principles generally accepted in the United States, plus total
federal, state and foreign income taxes which have been included in the
determination of earnings or losses from continuing operations for such period
in accordance with accounting principles generally accepted in the United States
and amounts which, in the determination of earnings or losses from continuing
operations for such period, have been deducted for the items referred to in the
definition of the term “Fixed Charges,” except that if there has been a material
change in an accounting principle as compared to that applied in the preparation
of the financial statements of Altria and its Subsidiaries as at and for the
year ended December 31, 2006, then such new accounting principle shall not be
used in the determination of Earnings Before Income Taxes. A material change in
an accounting principle is one that, in the year of its adoption, changes
Earnings Before Income Taxes or Fixed Charges for any quarter in such year by
more than 10%.
     “Effective Date” has the meaning specified in Section 3.01.
     “Eligible Assignee” means (i) a commercial bank organized under the laws of
the United States, or any State thereof, and having total assets in excess of
$5,000,000,000; (ii) a commercial bank organized under the laws of any other
country which is a member of the Organization for Economic Cooperation and
Development (or any successor) (“OECD”), or a political subdivision of any such
country, and having total assets in excess of $5,000,000,000, provided that such
bank is acting through a branch or agency located in the country in which it is
organized or another country which is also a member of the OECD or the Cayman
Islands; (iii) the central bank of any country which is a member of the OECD;
(iv) a commercial finance company or finance Subsidiary of a corporation
organized under the laws of the United States, or any State thereof, and having
total assets in excess of $3,000,000,000; (v) an insurance company organized
under the laws of the United States, or any State thereof, and having total
assets in excess of $5,000,000,000; (vi) any Lender; (vii) an affiliate of any
Lender; and (viii) any other bank, commercial finance company, insurance company
or other Person approved in writing by Altria, which approval shall be notified
to JPMorgan Chase, as Administrative Agent.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.

5



--------------------------------------------------------------------------------



 



     “ERISA Affiliate” means any Person that for purposes of Title IV of ERISA
is a member of any Borrower’s controlled group, or under common control with any
Borrower, within the meaning of Section 414 of the Internal Revenue Code.
     “ERISA Event” means (a) (i) the occurrence with respect to a Plan of a
reportable event, within the meaning of Section 4043 of ERISA, unless the 30-day
notice requirement with respect thereto has been waived by the Pension Benefit
Guaranty Corporation (or any successor) (“PBGC”), or (ii) the requirements of
subsection (1) of Section 4043(b) of ERISA (without regard to subsection (2) of
such section) are met with respect to a contributing sponsor, as defined in
Section 4001(a)(13) of ERISA, of a Plan, and an event described in paragraph
(9), (10), (11), (12) or (13) of Section 4043(c) of ERISA is reasonably expected
to occur with respect to such Plan within the following 30 days; (b) the
application for a minimum funding waiver with respect to a Plan; (c) the
provision by the administrator of any Plan of a notice of intent to terminate
such Plan, pursuant to Section 4041(a)(2) of ERISA (including any such notice
with respect to a plan amendment referred to in Section 4041(e) of ERISA);
(d) the cessation of operations at a facility of any Borrower or Altria or any
of their ERISA Affiliates in the circumstances described in Section 4062(e) of
ERISA; (e) the withdrawal by any Borrower or Altria or any of their ERISA
Affiliates from a Multiple Employer Plan during a plan year for which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (f) the
conditions set forth in Section 302(f)(1)(A) and (B) of ERISA to the creation of
a lien upon property or rights to property of any Borrower or Altria or any of
their ERISA Affiliates for failure to make a required payment to a Plan are
satisfied; (g) the adoption of an amendment to a Plan requiring the provision of
security to such Plan, pursuant to Section 307 of ERISA; or (h) the termination
of a Plan by the PBGC pursuant to Section 4042 of ERISA, or the occurrence of
any event or condition described in Section 4042 of ERISA that constitutes
grounds for the termination of, or the appointment of a trustee to administer, a
Plan.
     “Eurocurrency Liabilities” has the meaning assigned to that term in
Regulation D of the Board, as in effect from time to time.
     “Eurocurrency Lending Office” means, with respect to any Lender, the office
of such Lender specified as its “Eurocurrency Lending Office” opposite its name
on Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender (or, if no such office is specified, its Domestic Lending
Office), or such other office of such Lender as such Lender may from time to
time specify to Altria and JPMorgan Chase, as Administrative Agent.
     “Eurocurrency Rate Reserve Percentage” for any Interest Period, for all
LIBO Rate Advances or Floating Rate Bid Advances comprising part of the same
Borrowing, means the reserve percentage applicable two Business Days before the
first day of such Interest Period under regulations issued from time to time by
the Board for determining the maximum reserve requirement (including, without
limitation, any emergency, supplemental or other marginal reserve requirement)
for a member bank of the Federal Reserve System in New York City with respect to
liabilities or assets consisting of or including Eurocurrency Liabilities (or
with respect to any other category of liabilities that

6



--------------------------------------------------------------------------------



 



includes deposits by reference to which the interest rate on LIBO Rate Advances
or Floating Rate Bid Advances is determined) having a term equal to such
Interest Period.
     “Event of Default” has the meaning specified in Section 6.01.
     “Existing Loan Agreement” means Altria’s existing U.S.$1,000,000,000
364-Day Revolving Credit Agreement dated as of March 31, 2006.
     “Federal Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as
amended from time to time.
     “Federal Funds Effective Rate” means, for any period, a fluctuating
interest rate per annum equal, for each day during such period, to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers, as published for such
day (or, if such day is not a Business Day, for the next preceding Business Day)
on Telerate Page 120 (or any successor page), or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
such day on such transactions received by JPMorgan Chase, as Administrative
Agent, from three Federal funds brokers of recognized standing selected by it.
     “5-Year Facility” means the U.S.$4,000,000,000 5-Year Revolving Credit
Agreement dated as of April 15, 2005 among Altria and the agents and lenders
parties thereto.
     “Fixed Charges” means, for any accounting period, the sum of (a) interest,
whether expensed or capitalized, in respect of any Debt outstanding during such
period, plus (b) amortization of debt expense and discount or premium relating
to any Debt outstanding during such period, whether expensed or capitalized,
plus (c) such portion of rental expense as can be demonstrated to be
representative of the interest factor in the particular case, all as to be
applicable to continuing operations and determined in accordance with accounting
principles generally accepted in the United States, except that if there has
been a material change in an accounting principle as compared to that applied in
the preparation of the financial statements of Altria as at and for the year
ended December 31, 2006, then such new accounting principle shall not be used in
the determination of Fixed Charges. A material change in an accounting principle
is one that, in the year of its adoption, changes Earnings Before Income Taxes
or Fixed Charges for any quarter in such year by more than 10%.
     “Fixed Rate Bid Advance” means a Competitive Bid Advance bearing interest
based on a fixed rate per annum as specified in the relevant Notice of
Competitive Bid Borrowing.
     “Floating Rate Bid Advance” means a Competitive Bid Advance bearing
interest at a rate of interest quoted as a margin over the LIBO Rate as
specified in the relevant Notice of Competitive Bid Borrowing.

7



--------------------------------------------------------------------------------



 



     “Home Jurisdiction Withholding Taxes” means (a) in the case of Altria,
withholding for United States income taxes, United States back-up withholding
taxes and United States withholding taxes and (b) in the case of a Designated
Subsidiary, withholding taxes imposed by the jurisdiction under the laws of
which such Designated Subsidiary is organized or any political subdivision
thereof.
     “Interest Period” means, for each LIBO Rate Advance comprising part of the
same Pro Rata Borrowing and each Floating Rate Bid Advance comprising part of
the same Competitive Bid Borrowing, the period commencing on the date of such
LIBO Rate Advance or Floating Rate Bid Advance or the date of Conversion of any
Base Rate Advance into such LIBO Rate Advance and ending on the last day of the
period selected by the Borrower requesting such Borrowing pursuant to the
provisions below. The duration of each such Interest Period shall be one, two,
three or six months, or, if available to all Lenders, nine months, as such
Borrower may select upon notice received by JPMorgan Chase, as Administrative
Agent, not later than 11:00 A.M. (New York City time) on the third Business Day
prior to the first day of such Interest Period; provided, however, that:
     (a) such Borrower may not select any Interest Period that ends after the
Termination Date;
     (b) whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the immediately preceding Business Day; and
     (c) whenever the first day of any Interest Period occurs on a day of an
initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.
     “Internal Revenue Code” means the Internal Revenue Code of 1986, as amended
from time to time, and the regulations promulgated and the rulings issued
thereunder.
     “JPMorgan Chase’s Administrative Agent Account” means (a) the account of
JPMorgan Chase, as Administrative Agent, maintained by JPMorgan Chase, as
Administrative Agent, at its office at 1111 Fannin Street, 10th Floor, Houston,
Texas 77002-6925, Account No. 323151124, Attention: Claudia Correa, or (b) such
other account of JPMorgan Chase, as Administrative Agent, as is designated in
writing from time to time by JPMorgan Chase, as Administrative Agent, to Altria
and the Lenders for such purpose.
     “Lenders” means the Initial Lenders and their respective successors and
permitted assignees.

8



--------------------------------------------------------------------------------



 



     “LIBO Rate” means an interest rate per annum equal to either:
     (a) the offered rate per annum at which deposits in Dollars appear on
Telerate Page 3750 (or any successor page) as of 11:00 A.M. (London time) two
Business Days before the first day of such Interest Period, or
     (b) if the LIBO Rate does not appear on Telerate Page 3750 (or any
successor page), then the LIBO Rate will be determined by taking the average
(rounded upward to the nearest whole multiple of 1/16 of 1% per annum, if such
average is not such a multiple) of the rates per annum at which deposits in
Dollars are offered by the principal office of each of the Reference Banks in
London, England to prime banks in the London interbank market at 11:00 A.M.
(London time) two Business Days before the first day of such Interest Period for
an amount substantially equal to the amount that would be the Reference Banks’
respective ratable shares of such Borrowing outstanding during such Interest
Period and for a period equal to such Interest Period, as determined by JPMorgan
Chase, as Administrative Agent, subject, however, to the provisions of
Section 2.08.
     “LIBO Rate Advance” means a Pro Rata Advance that bears interest as
provided in Section 2.04(a)(ii).
     “Lien” has the meaning specified in Section 5.02(a).
     “Major Subsidiary” means any Subsidiary (except Kraft Foods Inc. and any of
its Subsidiaries) (a) more than 50% of the voting securities of which is owned
directly or indirectly by Altria, (b) which is organized and existing under, or
has its principal place of business in, the United States or any political
subdivision thereof, Canada or any political subdivision thereof, any country
which is a member of the European Union on the date hereof (other than Greece,
Portugal or Spain) or any political subdivision thereof, or Switzerland, Norway
or Australia or any of their respective political subdivisions, and (c) which
has at any time total assets (after intercompany eliminations) exceeding
$1,000,000,000.
     “Margin Stock” means margin stock, as such term is defined in Regulation U.
     “Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which any Borrower or any ERISA Affiliate is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions, such plan
being maintained pursuant to one or more collective bargaining agreements.
     “Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any
Borrower or any ERISA Affiliate and at least one Person other than such Borrower
and the ERISA Affiliates or (b) was so maintained and in respect of which such
Borrower or any ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.
     “Note” means a Pro Rata Note or a Competitive Bid Note.

9



--------------------------------------------------------------------------------



 



     “Notice of Competitive Bid Borrowing” has the meaning specified in Section
2.07(b).
     “Notice of Pro Rata Borrowing” has the meaning specified in
Section 2.02(a).
     “Obligations” has the meaning specified in Section 8.01.
     “Operating Assets” means, for any accounting period, any assets included in
the consolidated balance sheet of Altria and its Subsidiaries as “Inventories,”
or “Property, plant and equipment” or “Receivables” for such period.
     “Other Taxes” has the meaning specified in Section 2.15(b).
     “Patriot Act” has the meaning specified in Section 9.14.
     “Person” means an individual, partnership, corporation (including a
business trust), joint stock company, trust, unincorporated association, joint
venture, limited liability company or other entity, or a government or any
political subdivision or agency thereof.
     “Plan” means a Single Employer Plan or a Multiple Employer Plan.
     “Pro Rata Advance” means an advance by a Lender to any Borrower as part of
a Pro Rata Borrowing and refers to a Base Rate Advance or a LIBO Rate Advance
(each of which shall be a “Type” of Pro Rata Advance).
     “Pro Rata Borrowing” means a borrowing consisting of simultaneous Pro Rata
Advances of the same Type made by each of the Lenders pursuant to Section 2.01.
     “Pro Rata Note” means a promissory note of any Borrower payable to the
order of any Lender, delivered pursuant to a request made under Section 2.17 in
substantially the form of Exhibit A-1 hereto, evidencing the aggregate
indebtedness of such Borrower to such Lender resulting from the Pro Rata
Advances made by such Lender to such Borrower.
     “Reference Banks” means JPMorgan Chase, Citibank, Credit Suisse, Cayman
Islands Branch and Deutsche Bank AG New York Branch.
     “Register” has the meaning specified in Section 9.07(d).
     “Regulation A” means Regulation A of the Board, as in effect from time to
time.
     “Regulation U” means Regulation U of the Board, as in effect from time to
time.
     “Required Lenders” means at any time Lenders owed at least 50.1% of the
then aggregate unpaid principal amount of the Pro Rata Advances owing to
Lenders, or, if no such principal amount is then outstanding, Lenders having at
least 50.1% of the Commitments.

10



--------------------------------------------------------------------------------



 



     “Single Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of any Borrower or
any ERISA Affiliate and no Person other than such Borrower and the ERISA
Affiliates or (b) was so maintained and in respect of which such Borrower or any
ERISA Affiliate could have liability under Section 4069 of ERISA in the event
such plan has been or were to be terminated.
     “Spin-off Transaction” means a spin-off or other not for value disposition
of Philip Morris International Inc. (“PMI”) such that Altria owns no more than a
de minimis equity interest in PMI.
     “Subsidiary” of any Person means any corporation of which (or in which)
more than 50% of the outstanding capital stock having voting power to elect a
majority of the Board of Directors of such corporation (irrespective of whether
at the time capital stock of any other class or classes of such corporation
shall or might have voting power upon the occurrence of any contingency) is at
the time directly or indirectly owned or controlled by such Person, by such
Person and one or more of its other Subsidiaries or by one or more of such
Person’s other Subsidiaries.
     “Taxes” has the meaning specified in Section 2.15(a).
     “Termination Date” means the earlier of (a) March 27, 2008 and (b) the date
of termination in whole of the Commitments pursuant to Section 2.10 or 6.02.
          Section 1.02. Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding.”
          Section 1.03. Accounting Terms. All accounting terms not specifically
defined herein shall be construed in accordance with accounting principles
generally accepted in the United States of America, except that if there has
been a material change in an accounting principle affecting the definition of an
accounting term as compared to that applied in the preparation of the financial
statements of Altria as of and for the year ended December 31, 2006, then such
new accounting principle shall not be used in the determination of the amount
associated with that accounting term. A material change in an accounting
principle is one that, in the year of its adoption, changes the amount
associated with the relevant accounting term for any quarter in such year by
more than 10%.
ARTICLE II
AMOUNTS AND TERMS OF THE ADVANCES
          Section 2.01. The Pro Rata Advances. (a) Obligation to Make Pro Rata
Advances. Each Lender severally agrees, on the terms and conditions hereinafter
set forth, to make Pro Rata Advances to any Borrower from time to time on any
Business Day during the period from the Effective Date until the Termination
Date in an aggregate amount not to exceed at any time outstanding such Lender’s
Commitment; provided, however, that the aggregate

11



--------------------------------------------------------------------------------



 



amount of the Commitments of the Lenders shall be deemed used from time to time
to the extent of the aggregate amount of the Competitive Bid Advances then
outstanding and such deemed use of the aggregate amount of the Commitments shall
be allocated among the Lenders ratably according to their respective Commitments
(such deemed use of the aggregate amount of the Commitments being a “Competitive
Bid Reduction”).
     (b) Amount of Pro Rata Borrowings. Each Pro Rata Borrowing shall be in an
aggregate amount of no less than $50,000,000 or an integral multiple of
$1,000,000 in excess thereof.
     (c) Type of Pro Rata Advances. Each Pro Rata Borrowing shall consist of Pro
Rata Advances of the same Type made on the same day by the Lenders ratably
according to their respective Commitments. Within the limits of each Lender’s
Commitment and subject to this Section 2.01, any Borrower may borrow under this
Section 2.01, prepay pursuant to Section 2.11 or repay pursuant to Section 2.03
and reborrow under this Section 2.01.
          Section 2.02. Making the Pro Rata Advances. (a) Notice of Pro Rata
Borrowing. Each Pro Rata Borrowing shall be made on notice, given not later than
(x) 11:00 A.M. (New York City time) on the third Business Day prior to the date
of the proposed Pro Rata Borrowing in the case of a Pro Rata Borrowing
consisting of LIBO Rate Advances, or (y) 9:00 A.M. (New York City time) on the
date of the proposed Pro Rata Borrowing in the case of a Pro Rata Borrowing
consisting of Base Rate Advances, by the Borrower to JPMorgan Chase, as
Administrative Agent, which shall give to each Lender prompt notice thereof by
telecopier. Each such notice of a Pro Rata Borrowing (a “Notice of Pro Rata
Borrowing”) shall be by telephone, confirmed immediately in writing, by
registered mail or telecopier in substantially the form of Exhibit B-1 hereto,
specifying therein the requested:
          (i) date of such Pro Rata Borrowing,
          (ii) Type of Advances comprising such Pro Rata Borrowing,
          (iii) aggregate amount of such Pro Rata Borrowing, and
          (iv) in the case of a Pro Rata Borrowing consisting of LIBO Rate
Advances, the initial Interest Period for each such Pro Rata Advance.
Notwithstanding anything herein to the contrary, no Borrower may select LIBO
Rate Advances for any Pro Rata Borrowing if the obligation of the Lenders to
make LIBO Rate Advances shall then be suspended pursuant to Section 2.08(c) or
2.13.
     (b) Funding Pro Rata Advances. Each Lender shall, before 11:00 A.M. (New
York City time) on the date of such Pro Rata Borrowing, make available for the
account of its Applicable Lending Office to JPMorgan Chase, as Administrative
Agent, at JPMorgan Chase’s Administrative Agent Account, in same day funds, such
Lender’s ratable portion of such Pro Rata Borrowing. After receipt of such funds
by JPMorgan Chase, as Administrative Agent, and upon fulfillment of the
applicable conditions set forth in Article III, JPMorgan Chase, as
Administrative Agent, will make such funds available to the relevant Borrower at
the address of JPMorgan Chase, as Administrative Agent, referred to in
Section 9.02.

12



--------------------------------------------------------------------------------



 



     (c) Irrevocable Notice. Each Notice of Pro Rata Borrowing of any Borrower
shall be irrevocable and binding on such Borrower. In the case of any Pro Rata
Borrowing that the related Notice of Pro Rata Borrowing specifies is to be
comprised of LIBO Rate Advances, the Borrower requesting such Pro Rata Borrowing
shall indemnify each Lender against any loss, cost or expense incurred by such
Lender as a result of any failure to fulfill on or before the date specified in
such Notice of Pro Rata Borrowing for such Pro Rata Borrowing the applicable
conditions set forth in Article III, including, without limitation, any loss
(excluding loss of anticipated profits), cost or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by such
Lender to fund the Pro Rata Advance to be made by such Lender as part of such
Pro Rata Borrowing when such Pro Rata Advance, as a result of such failure, is
not made on such date.
     (d) Lender’s Ratable Portion. Unless JPMorgan Chase, as Administrative
Agent, shall have received notice from a Lender prior to 11:00 A.M. (New York
City time) on the day of any Pro Rata Borrowing that such Lender will not make
available to JPMorgan Chase, as Administrative Agent, such Lender’s ratable
portion of such Pro Rata Borrowing, JPMorgan Chase, as Administrative Agent, may
assume that such Lender has made such portion available to JPMorgan Chase, as
Administrative Agent, on the date of such Pro Rata Borrowing in accordance with
Section 2.02(b) and JPMorgan Chase, as Administrative Agent, may, in reliance
upon such assumption, make available to the Borrower proposing such Pro Rata
Borrowing on such date a corresponding amount. If and to the extent that such
Lender shall not have so made such ratable portion available to JPMorgan Chase,
as Administrative Agent, such Lender and such Borrower severally agree to repay
to JPMorgan Chase, as Administrative Agent, forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to such Borrower until the date such amount is
repaid to JPMorgan Chase, as Administrative Agent, at:
          (i) in the case of such Borrower, the higher of (A) the interest rate
applicable at the time to Pro Rata Advances comprising such Pro Rata Borrowing
and (B) the cost of funds incurred by JPMorgan Chase, as Administrative Agent,
in respect of such amount, and
          (ii) in the case of such Lender, the Federal Funds Effective Rate.
If such Lender shall repay to JPMorgan Chase, as Administrative Agent, such
corresponding amount, such amount so repaid shall constitute such Lender’s Pro
Rata Advance as part of such Pro Rata Borrowing for purposes of this Agreement.
     (e) Independent Lender Obligations. The failure of any Lender to make the
Pro Rata Advance to be made by it as part of any Pro Rata Borrowing shall not
relieve any other Lender of its obligation, if any, hereunder to make its Pro
Rata Advance on the date of such Pro Rata Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Pro Rata Advance to
be made by such other Lender on the date of any Pro Rata Borrowing.
          Section 2.03. Repayment of Pro Rata Advances. Each Borrower shall
repay to JPMorgan Chase, as Administrative Agent, for the ratable account of the
Lenders on the Termination Date the unpaid principal amount of the Pro Rata
Advances then outstanding.

13



--------------------------------------------------------------------------------



 



          Section 2.04. Interest on Pro Rata Advances. (a) Scheduled Interest.
Each Borrower shall pay interest on the unpaid principal amount of each Pro Rata
Advance owing by such Borrower to each Lender from the date of such Pro Rata
Advance until such principal amount shall be paid in full, at the following
rates per annum:
          (i) Base Rate Advances. During such periods as such Pro Rata Advance
is a Base Rate Advance, a rate per annum equal at all times to the Base Rate in
effect from time to time, payable in arrears monthly on the 20th day of each
month and on the date such Base Rate Advance shall be Converted or paid in full.
          (ii) LIBO Rate Advances. During such periods as such Pro Rata Advance
is a LIBO Rate Advance, a rate per annum equal at all times during each Interest
Period for such Pro Rata Advance to the sum of (x) the LIBO Rate for such
Interest Period for such Pro Rata Advance plus (y) the Applicable Interest Rate
Margin in effect from time to time, payable in arrears on the last day of such
Interest Period and, if such Interest Period has a duration of more than three
months, on each day that occurs during such Interest Period every three months
from the first day of such Interest Period, and on the date such LIBO Rate
Advance shall be Converted or paid in full.
     (b) Default Interest. Upon the occurrence and during the continuance of an
Event of Default, each Borrower shall pay interest on the unpaid principal
amount of each Pro Rata Advance owing to each Lender, payable in arrears on the
dates referred to in Section 2.04(a)(i) or Section 2.04(a)(ii), at a rate per
annum equal at all times to 1% per annum above the rate per annum required to be
paid on such Pro Rata Advance.
          Section 2.05. Additional Interest on LIBO Rate Advances. Each Borrower
shall pay to each Lender, so long as such Lender shall be required under
regulations of the Board to maintain reserves with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities, additional interest
on the unpaid principal amount of each LIBO Rate Advance of such Lender to such
Borrower, from the date of such Advance until such principal amount is paid in
full, at an interest rate per annum equal at all times to the remainder obtained
by subtracting (i) the LIBO Rate for the Interest Period for such Advance from
(ii) the rate obtained by dividing such LIBO Rate by a percentage equal to 100%
minus the Eurocurrency Rate Reserve Percentage of such Lender for such Interest
Period, payable on each date on which interest is payable on such Advance. Such
additional interest shall be determined by such Lender and notified to Altria
through JPMorgan Chase, as Administrative Agent.
          Section 2.06. Conversion of Pro Rata Advances. (a) Conversion Upon
Absence of Interest Period. If any Borrower shall fail to select the duration of
any Interest Period for any LIBO Rate Advances in accordance with the provisions
contained in the definition of the term “Interest Period,” JPMorgan Chase, as
Administrative Agent, will forthwith so notify such Borrower and the Lenders,
and such Advances will automatically, on the last day of the then existing
Interest Period therefor, Convert into Base Rate Advances.
     (b) Conversion Upon Event of Default. Upon the occurrence and during the
continuance of any Event of Default under Section 6.01(a), JPMorgan Chase, as
Administrative Agent, or the Required Lenders may elect that (i) each LIBO Rate
Advance be, on the last day of

14



--------------------------------------------------------------------------------



 



the then existing Interest Period therefor, Converted into Base Rate Advances
and (ii) the obligation of the Lenders to make, or to Convert Advances into,
LIBO Rate Advances be suspended.
     (c) Voluntary Conversion. Subject to the provisions of Sections 2.08(c) and
2.13, any Borrower may convert all such Borrower’s Pro Rata Advances of one Type
constituting the same Pro Rata Borrowing into Advances of the other Type on any
Business Day, upon notice given to JPMorgan Chase, as Administrative Agent, not
later than 11:00 A.M. (New York City time) on the third Business Day prior to
the date of the proposed Conversion; provided, however, that the Conversion of a
LIBO Rate Advance into a Base Rate Advance may be made on, and only on, the last
day of an Interest Period for such LIBO Rate Advance. Each such notice of a
Conversion shall, within the restrictions specified above, specify
          (i) the date of such Conversion;
          (ii) the Pro Rata Advances to be Converted; and
          (iii) if such Conversion is into LIBO Rate Advances, the duration of
the Interest Period for each such Pro Rata Advance.
          Section 2.07. The Competitive Bid Advances. (a) Competitive Bid
Advances’ Impact on Commitments. Each Lender severally agrees that any Borrower
may make Competitive Bid Borrowings under this Section 2.07 from time to time on
any Business Day during the period from the Effective Date until the Termination
Date in the manner set forth below; provided that, following the making of each
Competitive Bid Borrowing, the aggregate amount of the Advances then outstanding
shall not exceed the aggregate amount of the Commitments of the Lenders. As
provided in Section 2.01, the aggregate amount of the Commitments of the Lenders
shall be deemed used from time to time to the extent of the aggregate amount of
the Competitive Bid Advances then outstanding, and such deemed use of the
aggregate amount of the Commitments shall be applied to the Lenders ratably
according to their respective Commitments; provided, however, that any Lender’s
Competitive Bid Advances shall not otherwise reduce that Lender’s obligation to
lend its pro rata share of the remaining available Commitments.
     (b) Notice of Competitive Bid Borrowing. Any Borrower may request a
Competitive Bid Borrowing under this Section 2.07 by delivering to JPMorgan
Chase, as Administrative Agent, by telecopier, a notice of a Competitive Bid
Borrowing (a “Notice of Competitive Bid Borrowing”), in substantially the form
of Exhibit B-2 hereto, specifying therein the following:
          (i) date of such proposed Competitive Bid Borrowing;
          (ii) aggregate amount of such proposed Competitive Bid Borrowing;
          (iii) interest rate basis and day count convention to be offered by
the Lenders;
          (iv) in the case of a Competitive Bid Borrowing consisting of Floating
Rate Bid Advances, Interest Period, or in the case of a Competitive Bid
Borrowing

15



--------------------------------------------------------------------------------



 



consisting of Fixed Rate Bid Advances, maturity date for repayment of each Fixed
Rate Bid Advance to be made as part of such Competitive Bid Borrowing (which
maturity date may not be earlier than the date occurring seven days after the
date of such Competitive Bid Borrowing or later than the earlier of (A) 360 days
after the date of such Competitive Bid Borrowing and (B) the Termination Date);
          (v) interest payment date or dates relating thereto;
          (vi) location of such Borrower’s account to which funds are to be
advanced; and
          (vii) other terms (if any) to be applicable to such Competitive Bid
Borrowing.
A Borrower requesting a Competitive Bid Borrowing shall deliver a Notice of
Competitive Bid Borrowing to JPMorgan Chase, as Administrative Agent, not later
than 10:00 A.M. (New York City time) (x) at least two Business Days prior to the
date of the proposed Competitive Bid Borrowing, if such Borrower shall specify
in the Notice of Competitive Bid Borrowing that the Competitive Bid Borrowing
shall be Fixed Rate Bid Advances, or (y) at least four Business Days prior to
the date of the proposed Competitive Bid Borrowing, if such Borrower shall
specify in the Notice of Competitive Bid Borrowing that the Competitive Bid
Borrowing shall be Floating Rate Bid Advances. Each Notice of Competitive Bid
Borrowing shall be irrevocable and binding on such Borrower. JPMorgan Chase, as
Administrative Agent, shall in turn promptly notify each Lender of each request
for a Competitive Bid Borrowing received by it from such Borrower by sending
such Lender a copy of the related Notice of Competitive Bid Borrowing.
     (c) Discretion as to Competitive Bid Advances. Each Lender may, in its sole
discretion, elect to irrevocably offer to make one or more Competitive Bid
Advances to the applicable Borrower as part of such proposed Competitive Bid
Borrowing at a rate or rates of interest specified by such Lender in its sole
discretion, by notifying JPMorgan Chase, as Administrative Agent (which shall
give prompt notice thereof to such Borrower), before 9:30 A.M. (New York City
time) (A) on the Business Day prior to the date of such proposed Competitive Bid
Borrowing, in the case of a Competitive Bid Borrowing consisting of Fixed Rate
Bid Advances, and (B) on the third Business Day prior to the date of such
proposed Competitive Bid Borrowing, in the case of a Competitive Bid Borrowing
consisting of Floating Rate Bid Advances; provided that, if JPMorgan Chase in
its capacity as a Lender shall, in its sole discretion, elect to make any such
offer, it shall notify such Borrower of such offer at least 30 minutes before
the time and on the date on which notice of such election is to be given by any
other Lender to JPMorgan Chase, as Administrative Agent. In such notice, the
Lender shall specify the following:
          (i) the minimum amount and maximum amount of each Competitive Bid
Advance which such Lender would be willing to make as part of such proposed
Competitive Bid Borrowing (which amounts may, subject to the proviso to the
first sentence of Section 2.07(a), exceed such Lender’s Commitment);
          (ii) the rate or rates of interest therefor; and

16



--------------------------------------------------------------------------------



 



          (iii) such Lender’s Applicable Lending Office with respect to such
Competitive Bid Advance.
If any Lender shall elect not to make such an offer, such Lender shall so notify
JPMorgan Chase, as Administrative Agent, before 9:30 A.M. (New York City time)
on the date on which notice of such election is to be given to JPMorgan Chase,
as Administrative Agent, by the other Lenders, and such Lender shall not be
obligated to, and shall not, make any Competitive Bid Advance as part of such
Competitive Bid Borrowing; provided further that the failure by any Lender to
give such notice shall not cause such Lender to be obligated to make any
Competitive Bid Advance as part of such proposed Competitive Bid Borrowing.
     (d) Borrower Selection of Lender Bids. The Borrower proposing the
Competitive Bid Borrowing shall, in turn, (A) before 12:00 noon (New York City
time) on the Business Day prior to the date of such proposed Competitive Bid
Borrowing, in the case of a Competitive Bid Borrowing consisting of Fixed Rate
Bid Advances and (B) before 12:00 noon (New York City time) on the third
Business Day prior to the date of such proposed Competitive Bid Borrowing, in
the case of a Competitive Bid Borrowing consisting of Floating Rate Bid
Advances, either:
          (i) cancel such Competitive Bid Borrowing by giving JPMorgan Chase, as
Administrative Agent, notice to that effect, or
          (ii) accept, in its sole discretion, one or more of the offers made by
any Lender or Lenders pursuant to Section 2.07(c), by giving notice to JPMorgan
Chase, as Administrative Agent, of the amount of each Competitive Bid Advance
(which amount shall be equal to or greater than the minimum amount, and equal to
or less than the maximum amount, notified to such Borrower by JPMorgan Chase, as
Administrative Agent on behalf of such Lender, for such Competitive Bid Advance
pursuant to Section 2.07(c) to be made by each Lender as part of such
Competitive Bid Borrowing) and reject any remaining offers made by Lenders
pursuant to Section 2.07(c) by giving JPMorgan Chase, as Administrative Agent,
notice to that effect. Such Borrower shall accept the offers made by any Lender
or Lenders to make Competitive Bid Advances in order of the lowest to the
highest rates of interest offered by such Lenders. If two or more Lenders have
offered the same interest rate, the amount to be borrowed at such interest rate
will be allocated among such Lenders in proportion to the maximum amount that
each such Lender offered at such interest rate.
If the Borrower proposing the Competitive Bid Borrowing notifies JPMorgan Chase,
as Administrative Agent, that such Competitive Bid Borrowing is canceled
pursuant to Section 2.07(d)(i), or if such Borrower fails to give timely notice
in accordance with Section 2.07(d), JPMorgan Chase, as Administrative Agent,
shall give prompt notice thereof to the Lenders and such Competitive Bid
Borrowing shall not be made.
     (e) Competitive Bid Borrowing. If the Borrower proposing the Competitive
Bid Borrowing accepts one or more of the offers made by any Lender or Lenders
pursuant to Section 2.07(d)(ii), JPMorgan Chase, as Administrative Agent, shall
in turn promptly notify:

17



--------------------------------------------------------------------------------



 



          (i) each Lender that has made an offer as described in
Section 2.07(c), whether or not any offer or offers made by such Lender pursuant
to Section 2.07(c) have been accepted by such Borrower;
          (ii) each Lender that is to make a Competitive Bid Advance as part of
such Competitive Bid Borrowing, of the date and amount of each Competitive Bid
Advance to be made by such Lender as part of such Competitive Bid Borrowing; and
          (iii) each Lender that is to make a Competitive Bid Advance as part of
such Competitive Bid Borrowing, upon receipt, that JPMorgan Chase, as
Administrative Agent, has received forms of documents appearing to fulfill the
applicable conditions set forth in Article III.
When each Lender that is to make a Competitive Bid Advance as part of such
Competitive Bid Borrowing has received notice pursuant to Section 2.07(e)(iii),
such Lender shall, before 11:00 A.M. (New York City time), on the date of such
Competitive Bid Borrowing specified in the notice received from JPMorgan Chase,
as Administrative Agent, pursuant to Section 2.07(e)(i), make available for the
account of its Applicable Lending Office to JPMorgan Chase, as Administrative
Agent, at its address referred to in Section 9.02, in same day funds, such
Lender’s portion of such Competitive Bid Borrowing. Upon fulfillment of the
applicable conditions set forth in Article III and after receipt by JPMorgan
Chase, as Administrative Agent, of such funds, JPMorgan Chase, as Administrative
Agent, will make such funds available to such Borrower at the location specified
by such Borrower in its Notice of Competitive Bid Borrowing. Promptly after each
Competitive Bid Borrowing, JPMorgan Chase, as Administrative Agent, will notify
each Lender of the amount of the Competitive Bid Borrowing, the consequent
Competitive Bid Reduction and the dates upon which such Competitive Bid
Reduction commenced and will terminate.
     (f) Irrevocable Notice. If the Borrower proposing the Competitive Bid
Borrowing notifies JPMorgan Chase, as Administrative Agent, that it accepts one
or more of the offers made by any Lender or Lenders pursuant to Section 2.07(c),
such notice of acceptance shall be irrevocable and binding on such Borrower.
Such Borrower shall indemnify each Lender against any loss, cost or expense
incurred by such Lender as a result of any failure to fulfill on or before the
date specified in the related Notice of Competitive Bid Borrowing for such
Competitive Bid Borrowing the applicable conditions set forth in Article III,
including, without limitation, any loss (excluding loss of anticipated profits),
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Lender to fund the Competitive Bid
Advance to be made by such Lender as part of such Competitive Bid Borrowing when
such Competitive Bid Advance, as a result of such failure, is not made on such
date.
     (g) Amount of Competitive Bid Borrowings; Competitive Bid Notes. Each
Competitive Bid Borrowing shall be in an aggregate amount of $50,000,000 or an
integral multiple of $1,000,000 in excess thereof and, following the making of
each Competitive Bid Borrowing, the aggregate amount of Advances then
outstanding shall not exceed the aggregate amount of the Commitments of the
Lenders. Within the limits and on the conditions set forth in this Section 2.07,
any Borrower may from time to time borrow under this Section 2.07, prepay
pursuant to Section 2.11 or repay pursuant to Section 2.07(h), and reborrow
under this Section

18



--------------------------------------------------------------------------------



 



2.07; provided that a Competitive Bid Borrowing shall not be made within two
Business Days of the date of any other Competitive Bid Borrowing. The
indebtedness of any Borrower resulting from each Competitive Bid Advance made to
such Borrower as part of a Competitive Bid Borrowing shall be evidenced by a
separate Competitive Bid Note of such Borrower payable to the order of the
Lender making such Competitive Bid Advance.
     (h) Repayment of Competitive Bid Advances. On the maturity date of each
Competitive Bid Advance provided in the Competitive Bid Note evidencing such
Competitive Bid Advance, the Borrower shall repay to JPMorgan Chase, as
Administrative Agent, for the account of each Lender that has made a Competitive
Bid Advance the then unpaid principal amount of such Competitive Bid Advance.
Except as required by Section 2.11(b), no Borrower shall have any right to
prepay any principal amount of any Competitive Bid Advance unless, and then only
on the terms set forth in the Competitive Bid Note evidencing such Competitive
Bid Advance.
     (i) Interest on Competitive Bid Advances. Each Borrower that has borrowed
through a Competitive Bid Borrowing shall pay interest on the unpaid principal
amount of each Competitive Bid Advance from the date of such Competitive Bid
Advance to the date the principal amount of such Competitive Bid Advance is
repaid in full, at the rate of interest for such Competitive Bid Advance and on
the interest payment date or dates set forth in the Competitive Bid Note
evidencing such Competitive Bid Advance. Upon the occurrence and during the
continuance of an Event of Default, such Borrower shall pay interest on the
amount of unpaid principal of each Competitive Bid Advance owing to a Lender,
payable in arrears on the date or dates interest is payable thereon, at a rate
per annum equal at all times to 1% per annum above the rate per annum required
to be paid on such Competitive Bid Advance under the terms of the Competitive
Bid Note evidencing such Competitive Bid Advance unless otherwise agreed in such
Competitive Bid Note.
          Section 2.08. LIBO Rate Determination. (a) Methods to Determine LIBO
Rate. JPMorgan Chase, as Administrative Agent, shall determine the LIBO Rate by
using the methods described in the definition of the term “LIBO Rate,” and shall
give prompt notice to the Borrower and Lenders of each such LIBO Rate.
     (b) Role of Reference Banks. In the event that the LIBO Rate cannot be
determined by the method described in clause (a) of the definition of “LIBO
Rate,” each Reference Bank agrees to furnish to JPMorgan Chase, as
Administrative Agent, timely information for the purpose of determining the LIBO
Rate in accordance with the method described in clause (b) of the definition
thereof. If any one or more of the Reference Banks shall not furnish such timely
information to JPMorgan Chase, as Administrative Agent, for the purpose of
determining a LIBO Rate, JPMorgan Chase, as Administrative Agent, shall
determine such interest rate on the basis of timely information furnished by the
remaining Reference Banks. If fewer than two Reference Banks furnish timely
information to JPMorgan Chase, as Administrative Agent, for determining the LIBO
Rate for any LIBO Rate Advances or Floating Rate Bid Advances, as the case may
be, then:

19



--------------------------------------------------------------------------------



 



          (i) JPMorgan Chase, as Administrative Agent, shall forthwith notify
Altria and the Lenders that the interest rate cannot be determined for such LIBO
Rate Advance or Floating Rate Bid Advances, as the case may be;
          (ii) with respect to each LIBO Rate Advance, such Advance will, on the
last day of the then existing Interest Period therefor, be prepaid by the
Borrower or be automatically Converted into a Base Rate Advance; and
          (iii) the obligation of the Lenders to make LIBO Rate Advances or
Floating Rate Bid Advances or to Convert Base Rate Advances into LIBO Rate
Advances shall be suspended until JPMorgan Chase, as Administrative Agent, shall
notify Altria and the Lenders that the circumstances causing such suspension no
longer exist.
JPMorgan Chase, as Administrative Agent, shall give prompt notice to Altria and
the Lenders of the applicable interest rate determined by JPMorgan Chase, as
Administrative Agent, for purposes of Section 2.04(a)(i) or (ii), and the rate,
if any, furnished by each Reference Bank for the purpose of determining the
interest rate under Section 2.04(a)(ii) or the applicable LIBO Rate.
     (c) Inadequate LIBO Rate. If, with respect to any LIBO Rate Advances, the
Required Lenders notify JPMorgan Chase, as Administrative Agent, that (i) they
are unable to obtain matching deposits in the London interbank market at or
about 11:00 A.M. (London time) on the second Business Day before the making of a
Borrowing in sufficient amounts to fund their respective LIBO Rate Advances as a
part of such Borrowing during the Interest Period therefor or (ii) the LIBO Rate
for any Interest Period for such Advances will not adequately reflect the cost
to such Required Lenders of making, funding or maintaining their respective LIBO
Rate Advances for such Interest Period, JPMorgan Chase, as Administrative Agent,
shall forthwith so notify Altria and the Lenders, whereupon (A) the Borrower of
such LIBO Rate Advances will, on the last day of the then existing Interest
Period therefor, either (x) prepay such Advances or (y) Convert such Advances
into Base Rate Advances and (B) the obligation of the Lenders to make, or to
Convert Base Rate Advances into, LIBO Rate Advances shall be suspended until
JPMorgan Chase, as Administrative Agent, shall notify Altria and the Lenders
that the circumstances causing such suspension no longer exist. In the case of
clause (ii) above, each Lender shall certify its cost of funds for each Interest
Period to JPMorgan Chase, as Administrative Agent, and Altria as soon as
practicable (but in any event not later than 10 Business Days after the last day
of such Interest Period).
          Section 2.09. Fees. (a) Facility Fee. Altria agrees to pay to JPMorgan
Chase, as Administrative Agent, for the account of each Lender a facility fee on
the aggregate amount of such Lender’s Commitment (whether or not used and
without giving effect to any Competitive Bid Reduction) from the date hereof in
the case of each Initial Lender and from the effective date specified in the
Assignment and Acceptance pursuant to which it became a Lender in the case of
each other Lender until the Termination Date at the Applicable Facility Fee
Rate, in each case payable on the last day of each March, June, September and
December until the Termination Date and on the Termination Date.

20



--------------------------------------------------------------------------------



 



     (b) Agent’s Fees. Altria shall pay to JPMorgan Chase, as Administrative
Agent, for its own account such fees as may from time to time be agreed between
Altria and such Agent.
          Section 2.10. Termination or Reduction of the Commitments. Altria
shall have the right, upon at least three Business Days’ notice to JPMorgan
Chase, as Administrative Agent, to terminate in whole or reduce ratably in part
the unused portions of the respective Commitments of the Lenders; provided that
each partial reduction shall be in the aggregate amount of no less than
$50,000,000 or the remaining balance if less than $50,000,000; and provided
further that the aggregate amount of the Commitments of the Lenders shall not be
reduced to an amount that is less than the aggregate principal amount of the
Competitive Bid Advances then outstanding.
          Section 2.11. Prepayments. (a) Optional Prepayment of Pro Rata
Advances. Each Borrower may, in the case of any LIBO Rate Advance, upon at least
three Business Days’ notice to JPMorgan Chase, as Administrative Agent, or, in
the case of any Base Rate Advance, upon notice given to JPMorgan Chase, as
Administrative Agent, not later than 9:00 A.M. (New York City time) on the date
of the proposed prepayment, in each case stating the proposed date and aggregate
principal amount of the prepayment, and if such notice is given such Borrower
shall, prepay the outstanding principal amount of the Pro Rata Advances
comprising part of the same Pro Rata Borrowing in whole or ratably in part,
together with accrued interest to the date of such prepayment on the principal
amount prepaid; provided, however, that (x) each partial prepayment shall be in
an aggregate principal amount of no less than $50,000,000 or the remaining
balance if less than $50,000,000 and (y) in the event of any such prepayment of
a LIBO Rate Advance, such Borrower shall be obligated to reimburse the Lenders
in respect thereof pursuant to Section 9.04(b).
     (b) Mandatory Prepayment. The Borrower shall, on each Business Day, prepay
an aggregate principal amount of the Advances equal to the amount by which
(A) the aggregate principal amount of the Advances then outstanding exceeds
(B) the aggregate of the Commitments (after giving effect to any Competitive Bid
Reduction) on such Business Day. Prepayments under this Section 2.11(b) shall be
allocated first to Base Rate Advances, ratably; any excess amount shall then be
allocated to LIBO Rate Advances, in such manner as the Borrower shall determine;
and any remaining amount shall be allocated to Competitive Bid Advances, in such
manner as the Borrower shall determine.
          Each prepayment made pursuant to this Section 2.11(b) shall be made
together with any interest accrued to the date of such prepayment on the
principal amounts prepaid and, in the case of any prepayment of a LIBO Rate
Advance or a Floating Rate Bid Advance on a date other than the last day of an
Interest Period or at its maturity, any additional amounts which such Borrower
shall be obligated to reimburse to the Lenders in respect thereof pursuant to
Section 9.04(b). JPMorgan Chase, as Administrative Agent, shall give prompt
notice of any prepayment required under this Section 2.11(b) to the Borrowers
and the Lenders.
          Section 2.12. Increased Costs. (a) Costs from Change in Law or
Authorities. If, due to either (i) the introduction of or any change (other than
any change by way of imposition or increase of reserve requirements to the
extent such change is included in the Eurocurrency Rate Reserve Percentage) in
or in the interpretation of any law or regulation or (ii) the compliance

21



--------------------------------------------------------------------------------



 



with any guideline or request from any central bank or other governmental
authority (whether or not having the force of law), there shall be any increase
in the cost to any Lender of agreeing to make or making, funding or maintaining
LIBO Rate Advances or Floating Rate Bid Advances (excluding for purposes of this
Section 2.12 any such increased costs resulting from (i) Taxes or Other Taxes
(as to which Section 2.15 shall govern) and (ii) changes in the basis of
taxation of overall net income or overall gross income by the United States or
by the foreign jurisdiction or state under the laws of which such Lender is
organized or has its Applicable Lending Office or any political subdivision
thereof), then the Borrower of the affected Advances shall from time to time,
upon demand by such Lender (with a copy of such demand to JPMorgan Chase, as
Administrative Agent), pay to JPMorgan Chase, as Administrative Agent, for the
account of such Lender additional amounts sufficient to compensate such Lender
for such increased cost; provided, however, that before making any such demand,
each Lender agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to designate a different
Applicable Lending Office if the making of such a designation would avoid the
need for, or reduce the amount of, such increased cost and would not, in the
reasonable judgment of such Lender, be otherwise disadvantageous to such Lender.
A certificate as to the amount of such increased cost, submitted to Altria, such
Borrower and JPMorgan Chase, as Administrative Agent, by such Lender, shall be
conclusive and binding for all purposes, absent manifest error.
     (b) Reduction in Lender’s Rate of Return. In the event that, after the date
hereof, the implementation of or any change in any law or regulation, or any
guideline or directive (whether or not having the force of law) or the
interpretation or administration thereof by any central bank or other authority
charged with the administration thereof, imposes, modifies or deems applicable
any capital adequacy or similar requirement (including, without limitation, a
request or requirement which affects the manner in which any Lender allocates
capital resources to its commitments, including its obligations hereunder) and
as a result thereof, in the sole opinion of such Lender, the rate of return on
such Lender’s capital as a consequence of its obligations hereunder is reduced
to a level below that which such Lender could have achieved but for such
circumstances, but reduced to the extent that Borrowings are outstanding from
time to time, then in each such case, upon demand from time to time Altria shall
pay to such Lender such additional amount or amounts as shall compensate such
Lender for such reduction in rate of return; provided that, in the case of each
Lender, such additional amount or amounts shall not exceed 0.15 of 1% per annum
of such Lender’s Commitment. A certificate of such Lender as to any such
additional amount or amounts shall be conclusive and binding for all purposes,
absent manifest error. Except as provided below, in determining any such amount
or amounts each Lender may use any reasonable averaging and attribution methods.
Notwithstanding the foregoing, each Lender shall take all reasonable actions to
avoid the imposition of, or reduce the amounts of, such increased costs,
provided that such actions, in the reasonable judgment of such Lender, will not
be otherwise disadvantageous to such Lender, and, to the extent possible, each
Lender will calculate such increased costs based upon the capital requirements
for its Commitment hereunder and not upon the average or general capital
requirements imposed upon such Lender.
          Section 2.13. Illegality. Notwithstanding any other provision of this
Agreement, if any Lender shall notify JPMorgan Chase, as Administrative Agent,
that the introduction of or any change in, or in the interpretation of, any law
or regulation makes it unlawful, or any central bank or other governmental
authority asserts that it is unlawful, for any Lender or its

22



--------------------------------------------------------------------------------



 



Eurocurrency Lending Office to perform its obligations hereunder to make LIBO
Rate Advances or Floating Rate Bid Advances or to fund or maintain LIBO Rate
Advances or Floating Rate Bid Advances, (a) each LIBO Rate Advance or Floating
Rate Bid Advances, as the case may be, will automatically, upon such demand, be
Converted into a Base Rate Advance or an Advance that bears interest at the rate
set forth in Section 2.04(a)(i), as the case may be, and (b) the obligation of
the Lenders to make LIBO Rate Advances or Floating Rate Bid Advances or to
Convert Base Rate Advances into LIBO Rate Advances shall be suspended, in each
case, until JPMorgan Chase, as Administrative Agent, shall notify Altria and the
Lenders that the circumstances causing such suspension no longer exist;
provided, however, that before making any such demand, each Lender agrees to use
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions) to designate a different Eurocurrency Lending Office if the making
of such a designation would allow such Lender or its Eurocurrency Lending Office
to continue to perform its obligations to make LIBO Rate Advances or Floating
Rate Bid Advances or to continue to fund or maintain LIBO Rate Advances or
Floating Rate Bid Advances, as the case may be, and would not, in the judgment
of such Lender, be otherwise disadvantageous to such Lender.
          Section 2.14. Payments and Computations. (a) Time and Distribution of
Payments. Altria and each Borrower shall make each payment hereunder, without
set-off or counterclaim, not later than 11:00 A.M. (New York City time) on the
day when due to JPMorgan Chase, as Administrative Agent, at JPMorgan Chase’s
Administrative Agent Account in same day funds. JPMorgan Chase, as
Administrative Agent, will promptly thereafter cause to be distributed like
funds relating to the payment of principal or interest or facility fees ratably
(other than amounts payable pursuant to Section 2.07, 2.12, 2.15 or 9.04(b)) to
the Lenders for the account of their respective Applicable Lending Offices, and
like funds relating to the payment of any other amount payable to any Lender to
such Lender for the account of its Applicable Lending Office, in each case to be
applied in accordance with the terms of this Agreement. From and after the
effective date of an Assignment and Acceptance pursuant to Section 9.07,
JPMorgan Chase, as Administrative Agent, shall make all payments hereunder in
respect of the interest assigned thereby to the Lender assignee thereunder, and
the parties to such Assignment and Acceptance shall make all appropriate
adjustments in such payments for periods prior to such effective date directly
between themselves.
     (b) Computation of Interest and Fees. All computations of interest based on
JPMorgan Chase’s prime rate shall be made by JPMorgan Chase, as Administrative
Agent, on the basis of a year of 365 or 366 days, as the case may be. All
computations of interest based on the LIBO Rate or the Federal Funds Effective
Rate and of facility fees shall be made by JPMorgan Chase, as Administrative
Agent and all computations of interest pursuant to Section 2.05 shall be made by
a Lender, on the basis of a year of 360 days, and all computations of interest
in respect of Competitive Bid Advances shall be made by JPMorgan Chase, as
Administrative Agent, as specified in the applicable Notice of Competitive Bid
Notice, in each case for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such interest or
facility fees are payable. Each determination by JPMorgan Chase, as
Administrative Agent (or, in the case of Section 2.05 by a Lender), of an
interest rate hereunder shall be conclusive and binding for all purposes, absent
manifest error.

23



--------------------------------------------------------------------------------



 



     (c) Payment Due Dates. Whenever any payment hereunder shall be stated to be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or facility fee, as the case
may be; provided, however, that if such extension would cause payment of
interest on or principal of LIBO Rate Advances or Floating Rate Bid Advances to
be made in the next following calendar month, such payment shall be made on the
immediately preceding Business Day.
     (d) Presumption of Borrower Payment. Unless JPMorgan Chase, as
Administrative Agent, receives notice from any Borrower prior to the date on
which any payment is due to the Lenders hereunder that such Borrower will not
make such payment in full, JPMorgan Chase, as Administrative Agent, may assume
that such Borrower has made such payment in full to JPMorgan Chase, as
Administrative Agent, on such date and JPMorgan Chase, as Administrative Agent,
may, in reliance upon such assumption, cause to be distributed to each Lender on
such due date an amount equal to the amount then due such Lender. If and to the
extent such Borrower has not made such payment in full to JPMorgan Chase, as
Administrative Agent, each Lender shall repay to JPMorgan Chase, as
Administrative Agent, forthwith on demand such amount distributed to such Lender
together with interest thereon, for each day from the date such amount is
distributed to such Lender until the date such Lender repays such amount to
JPMorgan Chase, as Administrative Agent, at the Federal Funds Effective Rate.
          Section 2.15. Taxes. (a) Any and all payments by each Borrower and
Altria hereunder shall be made, in accordance with Section 2.14, free and clear
of and without deduction for any and all present or future taxes, levies,
imposts, deductions, charges or withholdings, and all liabilities with respect
thereto, excluding, (i) in the case of each Lender and JPMorgan Chase, as
Administrative Agent, taxes imposed on its net income, and franchise taxes
imposed on it, by the jurisdiction under the laws of which such Lender or
JPMorgan Chase, as Administrative Agent (as the case may be), is organized or
any political subdivision thereof, (ii) in the case of each Lender, taxes
imposed on its net income, and franchise taxes imposed on it, by the
jurisdiction of such Lender’s Applicable Lending Office or any political
subdivision thereof, (iii) in the case of each Lender and JPMorgan Chase, as
Administrative Agent, taxes imposed on its net income, franchise taxes imposed
on it, and any tax imposed by means of withholding to the extent such tax is
imposed solely as a result of a present or former connection (other than the
execution, delivery and performance of this Agreement or a Note) between the
Lender or JPMorgan Chase, as Administrative Agent, as the case may be, and the
taxing jurisdiction, and (iv) in the case of each Lender and JPMorgan Chase, as
Administrative Agent, taxes imposed by the United States by means of withholding
tax if and to the extent that such taxes shall be in effect and shall be
applicable on the date hereof to payments to be made to such Lender’s Applicable
Lending Office or to JPMorgan Chase, as Administrative Agent (all such
non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities in respect of payments hereunder being hereinafter referred to as
“Taxes”). If any Borrower or Altria shall be required by law to deduct any Taxes
from or in respect of any sum payable hereunder to any Lender or JPMorgan Chase,
as Administrative Agent, (i) the sum payable shall be increased as may be
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 2.15) such Lender or
JPMorgan Chase, as Administrative Agent (as the case may be), receives an amount
equal to the sum it would have received had no such deductions been made,
(ii) such Borrower or Altria shall make such

24



--------------------------------------------------------------------------------



 



deductions and (iii) such Borrower or Altria shall pay the full amount deducted
to the relevant taxation authority or other authority in accordance with
applicable law.
     (b) In addition, each Borrower or Altria shall pay any present or future
stamp or documentary taxes or any other excise or property taxes, charges or
similar levies that arise from any payment made hereunder or from the execution,
delivery or registration of, performing under, or otherwise with respect to,
this Agreement (hereinafter referred to as “Other Taxes”).
     (c) Each Borrower and Altria shall indemnify each Lender and JPMorgan
Chase, as Administrative Agent, for and hold it harmless against the full amount
of Taxes or Other Taxes (including, without limitation, Taxes and Other Taxes
imposed by any jurisdiction on amounts payable under this Section 2.15) paid by
such Lender or JPMorgan Chase, as Administrative Agent (as the case may be), and
any liability (including penalties, interest and expenses) arising therefrom or
with respect thereto, whether or not such Taxes or Other Taxes were correctly or
legally asserted. This indemnification shall be made within 30 days from the
date such Lender or JPMorgan Chase, as Administrative Agent (as the case may
be), makes written demand therefor.
     (d) Within 30 days after the date of any payment of Taxes, each Borrower
and Altria shall furnish to JPMorgan Chase, as Administrative Agent, at its
address referred to in Section 9.02, the original or a certified copy of a
receipt evidencing such payment. If any Borrower or Altria determines that no
Taxes are payable in respect thereof, such Borrower or Altria shall, at the
request of JPMorgan Chase, as Administrative Agent, furnish or cause the payor
to furnish, JPMorgan Chase, as Administrative Agent, and each Lender an opinion
of counsel reasonably acceptable to JPMorgan Chase, as Administrative Agent,
stating that such payment is exempt from Taxes.
     (e) Each Lender, on or prior to the date of its execution and delivery of
this Agreement in the case of each Initial Lender and on the date of the
Assignment and Acceptance pursuant to which it becomes a Lender in the case of
each other Lender, shall provide each of JPMorgan Chase, as Administrative
Agent, Altria and such Borrower with any form or certificate that is required by
any taxing authority (including, if applicable, two original Internal Revenue
Service Forms W-9, W-8BEN or W-8ECI, as appropriate, or any successor or other
form prescribed by the Internal Revenue Service), certifying that such Lender is
exempt from or entitled to a reduced rate of Home Jurisdiction Withholding Taxes
on payments pursuant to this Agreement. Thereafter, each such Lender shall
provide additional forms or certificates (i) to the extent a form or certificate
previously provided has become inaccurate or invalid or has otherwise ceased to
be effective or (ii) as requested in writing by any Borrower, Altria or JPMorgan
Chase, as Administrative Agent. Unless the Borrowers, Altria and JPMorgan Chase,
as Administrative Agent, have received forms or other documents satisfactory to
them indicating that payments hereunder are not subject to Home Jurisdiction
Withholding Taxes or are subject to Home Jurisdiction Withholding Taxes at a
rate reduced by an applicable tax treaty, such Borrower, Altria or JPMorgan
Chase, as Administrative Agent, shall withhold taxes from such payments at the
applicable statutory rate in the case of payments to or for any Lender.
     (f) Any Lender claiming any additional amounts payable pursuant to this
Section 2.15 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory

25



--------------------------------------------------------------------------------



 



restrictions) to select or change the jurisdiction of its Applicable Lending
Office if the making of such a selection or change would avoid the need for, or
reduce the amount of, any such additional amounts that may thereafter accrue and
would not, in the reasonable judgment of such Lender, be otherwise economically
disadvantageous to such Lender.
     (g) No additional amounts will be payable pursuant to this Section 2.15
with respect to (i) any Home Jurisdiction Withholding Taxes that would not have
been payable had the Lender provided the relevant forms or other documents
pursuant to Section 2.15(e); or (ii) in the case of an Assignment and Acceptance
by a Lender to an Eligible Assignee, any Home Jurisdiction Withholding Taxes
that exceed the amount of such Home Jurisdiction Withholding Taxes that are
imposed prior to such Assignment and Acceptance, unless such Assignment and
Acceptance resulted from the demand of Altria.
     (h) If any Lender or JPMorgan Chase, as Administrative Agent, as the case
may be, obtains a refund of any Tax for which payment has been made pursuant to
this Section 2.15, which refund in the good faith judgment of such Lender or
JPMorgan Chase, as Administrative Agent, as the case may be, (and without any
obligation to disclose its tax records) is allocable to such payment made under
this Section 2.15, the amount of such refund (together with any interest
received thereon and reduced by reasonable costs incurred in obtaining such
refund) promptly shall be paid to the Borrower to the extent payment has been
made in full by the Borrower pursuant to this Section 2.15.
          Section 2.16. Sharing of Payments, Etc. If any Lender shall obtain any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise) on account of the Pro Rata Advances owing to it (other
than pursuant to Section 2.12, 2.15 or 9.04(b)) in excess of its ratable share
of payments on account of the Pro Rata Advances obtained by all the Lenders,
such Lender shall forthwith purchase from the other Lenders such participations
in the Pro Rata Advances made by them as shall be necessary to cause such
purchasing Lender to share the excess payment ratably with each of them;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each Lender
shall be rescinded and such Lender shall repay to the purchasing Lender the
purchase price to the extent of such recovery together with an amount equal to
such Lender’s ratable share (according to the proportion of (i) the amount of
such Lender’s required repayment to (ii) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered. Each Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 2.16 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such participation as fully as if such Lender were the direct creditor of
such Borrower in the amount of such participation.
          Section 2.17. Evidence of Debt. (a) Lender Records; Pro Rata Notes.
Each Lender shall maintain in accordance with its usual practice an account or
accounts evidencing the indebtedness of each Borrower to such Lender resulting
from each Pro Rata Advance owing to such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder in respect of Pro Rata Advances. Each Borrower shall, upon notice
by any Lender to such Borrower (with a copy of such notice to JPMorgan Chase, as
Administrative Agent) to the effect that a Pro Rata Note is required or
appropriate in

26



--------------------------------------------------------------------------------



 



order for such Lender to evidence (whether for purposes of pledge, enforcement
or otherwise) the Pro Rata Advances owing to, or to be made by, such Lender,
promptly execute and deliver to such Lender a Pro Rata Note payable to the order
of such Lender in a principal amount up to the Commitment of such Lender.
     (b) Record of Borrowings, Payables and Payments. The Register maintained by
JPMorgan Chase, as Administrative Agent, pursuant to Section 9.07(d) shall
include a control account, and a subsidiary account for each Lender, in which
accounts (taken together) shall be recorded as follows:
          (i) the date and amount of each Borrowing made hereunder, the Type of
Advances comprising such Borrowing and, if appropriate, the Interest Period
applicable thereto;
          (ii) the terms of each Assignment and Acceptance delivered to and
accepted by it;
          (iii) the amount of any principal or interest due and payable or to
become due and payable from each Borrower to each Lender hereunder; and
          (iv) the amount of any sum received by JPMorgan Chase, as
Administrative Agent, from the Borrowers hereunder and each Lender’s share
thereof.
     (c) Evidence of Payment Obligations. Entries made in good faith by JPMorgan
Chase, as Administrative Agent, in the Register pursuant to Section 2.17(b), and
by each Lender in its account or accounts pursuant to Section 2.17(a), shall be
prima facie evidence of the amount of principal and interest due and payable or
to become due and payable from each Borrower to, in the case of the Register,
each Lender and, in the case of such account or accounts, such Lender, under
this Agreement, absent manifest error; provided, however, that the failure of
JPMorgan Chase, as Administrative Agent, or such Lender to make an entry, or any
finding that an entry is incorrect, in the Register or such account or accounts
shall not limit or otherwise affect the obligations of any Borrower under this
Agreement.
          Section 2.18. Use of Proceeds. The proceeds of the Advances shall be
available (and each Borrower agrees that it shall use such proceeds) for general
corporate purposes of Altria and its Subsidiaries.
ARTICLE III
CONDITIONS TO EFFECTIVENESS AND LENDING
          Section 3.01. Conditions Precedent to Effectiveness. This Agreement
shall become effective on and as of the first date (the “Effective Date”) on
which the following conditions precedent have been satisfied:
     (a) Altria shall have notified each Lender and JPMorgan Chase, as
Administrative Agent, in writing as to the proposed Effective Date.

27



--------------------------------------------------------------------------------



 



     (b) On the Effective Date, the following statements shall be true and
JPMorgan Chase, as Administrative Agent, shall have received for the account of
each Lender a certificate signed by a duly authorized officer of Altria, dated
the Effective Date, stating that:
          (i) the representations and warranties contained in Section 4.01 are
correct on and as of the Effective Date, and
          (ii) no event has occurred and is continuing that constitutes a
Default or Event of Default.
     (c) JPMorgan Chase, as Administrative Agent, shall have received on or
before the Effective Date copies of the letter from Altria dated on or before
such day, terminating in whole the commitments of the banks party to the
Existing Loan Agreement.
     (d) Prior to or simultaneously with the Effective Date, Altria shall have
satisfied all of its obligations under the Existing Loan Agreement including,
without limitation, the payment of all loans, accrued interest and fees under
the Existing Loan Agreement.
     (e) JPMorgan Chase, as Administrative Agent, shall have received on or
before the Effective Date the following, each dated such day, in form and
substance satisfactory to JPMorgan Chase, as Administrative Agent:
          (i) Certified copies of the resolutions of the Board of Directors of
Altria approving this Agreement, and of all documents evidencing other necessary
corporate action and governmental approvals, if any, with respect to this
Agreement.
          (ii) A certificate of the Secretary or an Assistant Secretary of
Altria certifying the names and true signatures of the officers of Altria
authorized to sign this Agreement and the other documents to be delivered
hereunder.
          (iii) Favorable opinions of counsel (which may be in-house counsel)
for Altria, substantially in the form of Exhibits E-1 and E-2 hereto.
          (iv) A favorable opinion of Simpson Thacher & Bartlett LLP, counsel
for JPMorgan Chase, as Administrative Agent, substantially in the form of
Exhibit G hereto.
     (f) This Agreement shall have been executed by Altria, JPMorgan Chase and
Citibank, as Administrative Agents, Credit Suisse Securities (USA) LLC and
Deutsche Bank Securities Inc., as Syndication Agents, and ABN AMRO Bank N.V.,
BNP Paribas, HSBC Bank USA, National Association and UBS Loan Finance LLC, as
Arrangers and Documentation Agents, and JPMorgan Chase, as Administrative Agent,
shall have been notified by each Initial Lender that such Initial Lender has
executed this Agreement.
JPMorgan Chase, as Administrative Agent, shall notify Altria and the Initial
Lenders of the date which is the Effective Date upon satisfaction of all of the
conditions precedent set forth in this Section 3.01. For purposes of determining
compliance with the conditions specified in this Section 3.01, each Lender shall
be deemed to have consented to, approved or accepted or to be

28



--------------------------------------------------------------------------------



 



satisfied with each document or other matter required thereunder to be consented
to or approved by or acceptable or satisfactory to the Lenders unless an officer
of JPMorgan Chase, as Administrative Agent, responsible for the transactions
contemplated by this Agreement shall have received notice from such Lender prior
to the date that Altria, by notice to the Lenders, designates as the proposed
Effective Date, specifying its objection thereto.
          Section 3.02. Initial Advance to Each Designated Subsidiary. The
obligation of each Lender to make an initial Advance to each Designated
Subsidiary following any designation of such Designated Subsidiary as a Borrower
hereunder pursuant to Section 9.08 is subject to the receipt by JPMorgan Chase,
as Administrative Agent, on or before the date of such initial Advance of each
of the following, in form and substance satisfactory to JPMorgan Chase, as
Administrative Agent, and dated such date, and in sufficient copies for each
Lender:
     (a) Certified copies of the resolutions of the Board of Directors of such
Designated Subsidiary (with a certified English translation if the original
thereof is not in English) approving this Agreement, and of all documents
evidencing other necessary corporate action and governmental approvals, if any,
with respect to this Agreement.
     (b) A certificate of a proper officer of such Designated Subsidiary
certifying the names and true signatures of the officers of such Designated
Subsidiary authorized to sign the Designation Agreement and the other documents
to be delivered hereunder.
     (c) A certificate signed by a duly authorized officer of the Designated
Subsidiary, dated as of the date of such initial Advance, certifying that such
Designated Subsidiary shall have obtained all governmental and third party
authorizations, consents, approvals (including exchange control approvals) and
licenses required under applicable laws and regulations necessary for such
Designated Subsidiary to execute and deliver the Designation Agreement and to
perform its obligations hereunder.
     (d) The Designation Agreement of such Designated Subsidiary, substantially
in the form of Exhibit D hereto.
     (e) A favorable opinion of counsel (which may be in-house counsel) to such
Designated Subsidiary, dated the date of such initial Advance, covering, to the
extent customary and appropriate for the relevant jurisdiction, the opinions
outlined on Exhibit F hereto.
     (f) Such other approvals, opinions or documents as any Lender, through
JPMorgan Chase, as Administrative Agent, may reasonably request.
          Section 3.03. Conditions Precedent to Each Pro Rata Borrowing. The
obligation of each Lender to make a Pro Rata Advance on the occasion of each Pro
Rata Borrowing is subject to the conditions precedent that the Effective Date
shall have occurred and on the date of such Pro Rata Borrowing the following
statements shall be true, and the acceptance by the Borrower of the proceeds of
such Pro Rata Borrowing shall be a representation by such Borrower or Altria, as
the case may be, that:
     (a) the representations and warranties contained in Section 4.01 (except
the representations set forth in the last sentence of subsection (e) and in
subsection (f) thereof (other

29



--------------------------------------------------------------------------------



 



than clause (i) thereof)) are correct on and as of the date of such Pro Rata
Borrowing, before and after giving effect to such Pro Rata Borrowing and to the
application of the proceeds therefrom, as though made on and as of such date,
and, if such Pro Rata Borrowing shall have been requested by a Designated
Subsidiary, the representations and warranties of such Designated Subsidiary
contained in its Designation Agreement are correct on and as of the date of such
Pro Rata Borrowing, before and after giving effect to such Pro Rata Borrowing
and to the application of the proceeds therefrom, as though made on and as of
such date;
     (b) after giving effect to the application of the proceeds of all
Borrowings on such date (together with any other resources of the Borrower
applied together therewith) no event has occurred and is continuing, or would
result from such Pro Rata Borrowing, that constitutes a Default or Event of
Default; and
     (c) if such Pro Rata Borrowing is in an aggregate principal amount equal to
or greater than $500,000,000 and is being made in connection with any purchase
of shares of such Borrower’s or Altria’s capital stock or the capital stock of
any other Person, or any purchase of all or substantially all of the assets of
any Person (whether in one transaction or a series of transactions) or any
transaction of the type referred to in Section 5.02(b), the statement in (b)
above shall also be true on a pro forma basis as if such transaction or purchase
shall have been completed.
          Section 3.04. Conditions Precedent to Each Competitive Bid Borrowing.
The obligation of each Lender that is to make a Competitive Bid Advance on the
occasion of a Competitive Bid Borrowing is subject to the conditions precedent
that (i) JPMorgan Chase, as Administrative Agent, shall have received the
written confirmatory Notice of Competitive Bid Borrowing with respect thereto,
(ii) on or before the date of such Competitive Bid Borrowing, but prior to such
Competitive Bid Borrowing, JPMorgan Chase, as Administrative Agent, shall have
received a Competitive Bid Note payable to the order of such Lender for each of
the one or more Competitive Bid Advances to be made by such Lender as part of
such Competitive Bid Borrowing, in a principal amount equal to the principal
amount of the Competitive Bid Advance to be evidenced thereby and otherwise on
such terms as were agreed to for such Competitive Bid Advance in accordance with
Section 2.07, and (iii) on the date of such Competitive Bid Borrowing the
following statements shall be true, and the acceptance by the Borrower of the
proceeds of such Competitive Bid Borrowing shall be a representation by such
Borrower or Altria, as the case may be, that:
     (a) the representations and warranties contained in Section 4.01 are
correct on and as of the date of such Competitive Bid Borrowing, before and
after giving effect to such Competitive Bid Borrowing and to the application of
the proceeds therefrom, as though made on and as of such date, and, if such
Competitive Bid Borrowing shall have been requested by a Designated Subsidiary,
the representations and warranties of such Designated Subsidiary contained in
its Designation Agreement are correct on and as of the date of such Competitive
Bid Borrowing, before and after giving effect to such Competitive Bid Borrowing
and to the application of the proceeds therefrom, as though made on and as of
such date, and
     (b) after giving effect to the application of the proceeds of all
Borrowings on such date (together with any other resources of the Borrower
applied together therewith), no event has

30



--------------------------------------------------------------------------------



 



occurred and is continuing, or would result from such Competitive Bid Borrowing
that constitutes a Default or Event of Default.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
          Section 4.01. Representations and Warranties of Altria. Altria
represents and warrants as follows:
     (a) It is a corporation duly organized, validly existing and in good
standing under the laws of Virginia.
     (b) The execution, delivery and performance of this Agreement and the Notes
to be delivered by it are within its corporate powers, have been duly authorized
by all necessary corporate action, and do not contravene (i) its charter or
by-laws or (ii) in any material respect, any law, rule, regulation or order of
any court or governmental agency or any contractual restriction binding on or
affecting it.
     (c) No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body is required for the
due execution, delivery and performance by it of this Agreement or the Notes to
be delivered by it.
     (d) This Agreement is, and each of the Notes to be delivered by it when
delivered hereunder will be, a legal, valid and binding obligation of Altria
enforceable against Altria in accordance with its terms, subject to the effect
of any applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other laws affecting creditors’ rights generally and subject, as
to enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law) and an implied
covenant of good faith and fair dealing.
     (e) As reported in Altria’s Annual Report on Form 10-K for the year ended
December 31, 2006, the consolidated balance sheets of Altria and its
Subsidiaries as of December 31, 2006 and the consolidated statements of earnings
of Altria and its Subsidiaries for the year then ended fairly present, in all
material respects, the consolidated financial position of Altria and its
Subsidiaries as at such date and the consolidated results of the operations of
Altria and its Subsidiaries for the year ended on such date, all in accordance
with accounting principles generally accepted in the United States. Except as
disclosed in Altria’s Annual Report on Form 10-K for the year ended December 31,
2006, and in any Current Report on Form 8-K filed subsequent to December 31,
2006 but prior to March 29, 2007, since December 31, 2006 there has been no
material adverse change in such position or operations.
     (f) There is no pending or threatened action or proceeding affecting it or
any of its Subsidiaries before any court, governmental agency or arbitrator (a
“Proceeding”) (i) that purports to affect the legality, validity or
enforceability of this Agreement or (ii) except for Proceedings disclosed in
Altria’s Annual Report on Form 10-K for the year ended December 31, 2006, any
Current Report on Form 8-K filed subsequent to December 31, 2006 but prior to

31



--------------------------------------------------------------------------------



 



March 29, 2007 and, with respect to Proceedings commenced after the date of the
most recent such document but prior to March 29, 2007, a certificate delivered
to the Lenders, that may materially adversely affect the financial position or
results of operations of Altria and its Subsidiaries taken as a whole.
     (g) It owns directly or indirectly 100% of the capital stock of each other
Borrower.
     (h) None of the proceeds of any Advance will be used, directly or
indirectly, for the purpose of purchasing or carrying any Margin Stock or for
the purpose of reducing or retiring any indebtedness which was originally
incurred to purchase or carry any Margin Stock or for any other purpose that
would constitute the Advances as a “purpose credit” within the meaning of
Regulation U and, in each case, would constitute a violation of Regulation U.
ARTICLE V
COVENANTS OF ALTRIA
          Section 5.01. Affirmative Covenants. So long as any Advance shall
remain unpaid or any Lender shall have any Commitment hereunder, Altria will:
     (a) Compliance with Laws, Etc. Comply, and cause each Major Subsidiary to
comply, in all material respects, with all applicable laws, rules, regulations
and orders (such compliance to include, without limitation, complying with ERISA
and paying before the same become delinquent all taxes, assessments and
governmental charges imposed upon it or upon its property except to the extent
contested in good faith), noncompliance with which would materially adversely
affect the financial condition or operations of Altria and its Subsidiaries
taken as a whole.
     (b) Maintenance of Ratio of Earnings Before Income Taxes to Fixed Charges.
Prior to effectiveness of a Spin-off Transaction, maintain a ratio of aggregate
consolidated Earnings Before Income Taxes for the four most recent fiscal
quarters for which consolidated statements of earnings have been delivered
pursuant to Section 5.01(d)(i) or (ii) hereof to consolidated Fixed Charges for
such four most recent fiscal quarters of not less than 2.5 to 1.0; provided that
an amount or amounts up to an aggregate of $5,000,000,000 expensed by Altria (or
any Subsidiary thereof) in connection with the settlement of tobacco-related
litigation or for bonding or other similar expenses incurred in order to obtain
a stay of execution, during the applicable four-quarter period, will not be
included in such calculation.
     (c) Maintenance of Ratios in the Event of a Spin-off Transaction. Upon
effectiveness of a Spin-off Transaction:
          (i) Maintenance of Ratio of Debt to EBITDA. Maintain a ratio of
aggregate consolidated Debt as of the last day of the most recent fiscal quarter
for which consolidated financial statements have been delivered pursuant to
Section 5.01(d)(i) or (ii) hereof to Consolidated EBITDA for the four
consecutive fiscal quarter period ending on such date of not more than 2.5 to
1.0 (calculated after giving pro forma effect to the Spin-off Transaction and
the reduction of Debt during the four-quarter period prior to the

32



--------------------------------------------------------------------------------



 



Spin-off Transaction); provided that such ratio shall be tested for the first
time at the end of the fiscal quarter in which the Spin-off Transaction becomes
effective.
          (ii) Maintenance of Ratio of Consolidated EBITDA to Consolidated
Interest Expense. Maintain a ratio of Consolidated EBITDA for the four most
recent fiscal quarters for which consolidated financial statements have been
delivered pursuant to Section 5.01(d)(i) or (ii) hereof to Consolidated Interest
Expense for such four most recent fiscal quarters of not less than 4.0 to 1.0
(calculated after giving pro forma effect to the Spin-off Transaction); provided
that such ratio shall be tested for the first time at the end of the fiscal
quarter in which the Spin-off Transaction becomes effective.
     (d) Reporting Requirements. Furnish to the Lenders:
          (i) as soon as available and in any event within 60 days after the end
of each of the first three quarters of each fiscal year of Altria, an unaudited
interim condensed consolidated balance sheet of Altria and its Subsidiaries as
of the end of such quarter and unaudited interim condensed consolidated
statements of earnings of Altria and its Subsidiaries for the period commencing
at the end of the previous fiscal year and ending with the end of such quarter,
certified by the chief financial officer of Altria;
          (ii) as soon as available and in any event within 100 days after the
end of each fiscal year of Altria, a copy of the consolidated financial
statements for such year for Altria and its Subsidiaries, audited by
PricewaterhouseCoopers LLP (or other independent auditors which, as of the date
of this Agreement, are one of the “big four” accounting firms);
          (iii) all reports which Altria sends to any of its shareholders, and
copies of all reports on Form 8-K (or any successor forms adopted by the
Securities and Exchange Commission) which Altria files with the Securities and
Exchange Commission;
          (iv) as soon as possible and in any event within five days after the
occurrence of each Event of Default and each Default, continuing on the date of
such statement, a statement of the chief financial officer or treasurer of
Altria setting forth details of such Event of Default or Default and the action
which Altria has taken and proposes to take with respect thereto;
          (v) during the period when compliance with Section 5.01(c) is required
hereunder and within 60 days of the end of each fiscal quarter of Altria, a
statement of the chief financial officer or treasurer of Altria certifying
compliance with the requirements of Section 5.01(c) and setting forth the
relevant calculations; and
          (vi) such other information respecting the condition or operations,
financial or otherwise, of Altria or any Major Subsidiary as any Lender through
JPMorgan Chase, as Administrative Agent, may from time to time reasonably
request.
In lieu of furnishing the Lenders the items referred to in clauses (i), (ii) and
(iii) above, Altria may make such items available on the internet at
www.altria.com (which website includes an option to subscribe to a free service
alerting subscribers by e-mail of new Securities and

33



--------------------------------------------------------------------------------



 



Exchange Commission filings) or any successor or replacement website thereof, or
by similar electronic means.
          Section 5.02. Negative Covenants. So long as any Advance shall remain
unpaid or any Lender shall have any Commitment hereunder, Altria will not:
     (a) Liens, Etc. Create or suffer to exist, or permit any Major Subsidiary
to create or suffer to exist, any lien, security interest or other charge or
encumbrance (other than operating leases and licensed intellectual property), or
any other type of preferential arrangement (“Liens”), upon or with respect to
any of its properties, whether now owned or hereafter acquired, or assign, or
permit any Major Subsidiary to assign, any right to receive income, in each case
to secure or provide for the payment of any Debt of any Person, other than:
          (i) Liens upon or in property acquired or held by it or any Major
Subsidiary in the ordinary course of business to secure the purchase price of
such property or to secure indebtedness incurred solely for the purpose of
financing the acquisition of such property;
          (ii) Liens existing on property at the time of its acquisition (other
than any such lien or security interest created in contemplation of such
acquisition);
          (iii) Liens existing on the date hereof securing Debt;
          (iv) Liens on property financed through the issuance of industrial
revenue bonds in favor of the holders of such bonds or any agent or trustee
therefor;
          (v) Liens existing on property of any Person acquired by Altria or any
Major Subsidiary;
          (vi) Liens securing Debt in an aggregate amount not in excess of 15%
of Consolidated Tangible Assets;
          (vii) Liens upon or with respect to “margin stock” as that term is
defined in Regulation U;
          (viii) Liens in favor of Altria or any Major Subsidiary;
          (ix) Liens in connection with leasing, sale and leaseback and
structured finance transactions conducted in the ordinary course of business of
Philip Morris Capital Corporation, provided that any such Liens that secure the
payment of Debt are without recourse to the general credit or assets of Altria
and its Major Subsidiaries;
          (x) precautionary Liens provided by Altria or any Major Subsidiary in
connection with the sale, assignment, transfer or other disposition of assets by
Altria or such Major Subsidiary which transaction is determined by the Board of
Directors of Altria or such Major Subsidiary to constitute a “sale” under
accounting principles generally accepted in the United States; or

34



--------------------------------------------------------------------------------



 



          (xi) any extension, renewal or replacement of the foregoing, provided
that (A) such Lien does not extend to any additional assets (other than a
substitution of like assets), and (B) the amount of Debt secured by any such
Lien is not increased.
     (b) Mergers, Etc. Consolidate with or merge into, or convey or transfer its
properties and assets substantially as an entirety to, any Person, or permit any
Subsidiary directly or indirectly owned by it to do so, unless, immediately
after giving effect thereto, no Default or Event of Default would exist and, in
the case of any merger or consolidation to which it is a party, the surviving
corporation is Altria or was a Subsidiary of Altria immediately prior to such
merger or consolidation, which is organized and existing under the laws of the
United States of America or any State thereof, or the District of Columbia. The
surviving corporation of any merger or consolidation involving Altria or any
other Borrower shall assume all of Altria’s or such Borrower’s obligations under
this Agreement (including without limitation with respect to Altria’s
obligations, the covenants set forth in Article V) by the execution and delivery
of an instrument in form and substance satisfactory to the Required Lenders.
ARTICLE VI
EVENTS OF DEFAULT
          Section 6.01. Events of Default. Each of the following events (each an
“Event of Default”) shall constitute an Event of Default:
     (a) Any Borrower or Altria shall fail to pay any principal of any Advance
when the same becomes due and payable; or any Borrower shall fail to pay
interest on any Advance, or Altria shall fail to pay any fees payable under
Section 2.09, within ten days after the same becomes due and payable; or
     (b) Any representation or warranty made or deemed to have been made by any
Borrower or Altria herein or by any Borrower or Altria (or any of their
respective officers) in connection with this Agreement shall prove to have been
incorrect in any material respect when made or deemed to have been made; or
     (c) Any Borrower or Altria shall fail to perform or observe (i) any term,
covenant or agreement contained in Section 5.01(b) or 5.02(b), (ii) any term,
covenant or agreement contained in Section 5.02(a) if such failure shall remain
unremedied for 15 days after written notice thereof shall have been given to
Altria by JPMorgan Chase, as Administrative Agent, or any Lender or (iii) any
other term, covenant or agreement contained in this Agreement on its part to be
performed or observed if such failure shall remain unremedied for 30 days after
written notice thereof shall have been given to Altria by JPMorgan Chase, as
Administrative Agent, or any Lender; or
     (d) Any Borrower or Altria or any Major Subsidiary shall fail to pay any
principal of or premium or interest on any Debt which is outstanding in a
principal amount of at least $100,000,000 in the aggregate (but excluding Debt
arising under this Agreement) of such Borrower or Altria or such Major
Subsidiary (as the case may be), when the same becomes due and payable (whether
by scheduled maturity, required prepayment, acceleration, demand or

35



--------------------------------------------------------------------------------



 



otherwise), and such failure shall continue after the applicable grace period,
if any, specified in the agreement or instrument relating to such Debt unless
adequate provision for any such payment has been made in form and substance
satisfactory to the Required Lenders; or any Debt of any Borrower or Altria or
any Major Subsidiary which is outstanding in a principal amount of at least
$100,000,000 in the aggregate (but excluding Debt arising under this Agreement)
shall be declared to be due and payable, or required to be prepaid (other than
by a scheduled required prepayment), redeemed, purchased or defeased, or an
offer to prepay, redeem, purchase or defease such Debt shall be required to be
made, in each case prior to the stated maturity thereof unless adequate
provision for the payment of such Debt has been made in form and substance
satisfactory to the Required Lenders; or
     (e) Any Borrower or Altria or any Major Subsidiary shall generally not pay
its debts as such debts become due, or shall admit in writing its inability to
pay its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against any Borrower or
Altria or any Major Subsidiary seeking to adjudicate it a bankrupt or insolvent,
or seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee, or other
similar official for it or for any substantial part of its property, and, in the
case of any such proceeding instituted against it (but not instituted by it),
either such proceeding shall remain undismissed or unstayed for a period of
60 days or any of the actions sought in such proceeding (including, without
limitation, the entry of an order for relief against it or the appointment of a
receiver, trustee, custodian or other similar official for it or for any of its
property constituting a substantial part of the property of Altria and its
Subsidiaries taken as a whole) shall occur; or any Borrower or Altria or any
Major Subsidiary shall take any corporate action to authorize any of the actions
set forth above in this subsection (e); or
     (f) Any judgment or order for the payment of money in excess of
$100,000,000 shall be rendered against any Borrower or Altria or any Major
Subsidiary and there shall be any period of 60 consecutive days during which a
stay of enforcement of such unsatisfied judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; provided that such 60-day
stay period shall be extended for a period not to exceed an additional 120 days
if (i) Altria, such Borrower or such Major Subsidiary is contesting such
judgment or enforcement of such judgment in good faith, unless, with respect
only to judgments or orders rendered outside the United States, such action is
not reasonably required to protect its respective assets from levy or
garnishment, and (ii) no assets with a fair market value in excess of
$100,000,000 of Altria, such Borrower or such Major Subsidiary have been levied
upon or garnished to satisfy such judgment; provided, further, that such 60-day
stay period shall be further extended for any judgment or order rendered outside
the United States until such time as the conditions in clauses (i) or (ii) are
no longer satisfied; or
     (g) Any Borrower, Altria or any ERISA Affiliate shall incur, or shall be
reasonably likely to incur, liability in excess of $500,000,000 in the aggregate
as a result of one or more of the following: (i) the occurrence of any ERISA
Event; (ii) the partial or complete withdrawal of any Borrower, Altria or any
ERISA Affiliate from a Multiemployer Plan; or (iii) the reorganization or
termination of a Multiemployer Plan; provided, however, that no Default or Event
of Default under this Section 6.01(g) shall be deemed to have occurred if the
Borrower,

36



--------------------------------------------------------------------------------



 



Altria or any ERISA Affiliate shall have made arrangements satisfactory to the
PBGC or the Required Lenders to discharge or otherwise satisfy such liability
(including the posting of a bond or other security); or
     (h) So long as any Subsidiary of Altria is a Designated Subsidiary, the
guaranty provided by Altria under Article VIII hereof shall for any reason cease
to be valid and binding on Altria or Altria shall so state in writing.
          Section 6.02. Lenders’ Rights upon Event of Default. If an Event of
Default occurs or is continuing, then JPMorgan Chase, as Administrative Agent,
shall at the request, or may with the consent, of the Required Lenders, by
notice to Altria and the Borrowers:
     (a) declare the obligation of each Lender to make further Advances to be
terminated, whereupon the same shall forthwith terminate, and
     (b) declare all the Advances then outstanding, all interest thereon and all
other amounts payable under this Agreement to be forthwith due and payable,
whereupon the Advances then outstanding, all such interest and all such amounts
shall become and be forthwith due and payable, without presentment, demand,
protest or further notice of any kind, all of which are hereby expressly waived
by the Borrowers;
provided, however, that in the event of an actual or deemed entry of an order
for relief with respect to any Borrower under the Federal Bankruptcy Code,
(i) the obligation of each Lender to make Advances shall automatically be
terminated and (ii) the Advances then outstanding, all such interest and all
such amounts shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by the Borrowers.
ARTICLE VII
THE ADMINISTRATIVE AGENTS
          Section 7.01. Authorization and Action. Each Lender hereby appoints
and authorizes the Administrative Agents to take such action as agent on its
behalf and to exercise such powers and discretion under this Agreement as are
delegated to the Administrative Agents by the terms hereof, together with such
powers and discretion as are reasonably incidental thereto. As to any matters
not expressly provided for by this Agreement (including, without limitation,
enforcement or collection of the Notes), the Administrative Agents shall not be
required to exercise any discretion or take any action, but shall be required to
act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Required Lenders, and such
instructions shall be binding upon all Lenders and all holders of Notes;
provided, however, that no Administrative Agent shall be required to take any
action that exposes such Administrative Agent to personal liability or that is
contrary to this Agreement or applicable law. Each of the Administrative Agents
agrees to give to each Lender prompt notice of each notice given to it by Altria
or any Borrower as required by the terms of this Agreement or at the request of
Altria or such Borrower, and any notice provided pursuant to Section
5.01(d)(iv).

37



--------------------------------------------------------------------------------



 



          Section 7.02. Administrative Agents’ Reliance, Etc. Neither the
Administrative Agents nor any of their directors, officers, agents or employees
shall be liable for any action taken or omitted to be taken by it or them under
or in connection with this Agreement, except for its or their own gross
negligence or willful misconduct. Without limitation of the generality of the
foregoing, the Administrative Agents:
     (a) may treat the Lender that made any Advance as the holder of the Debt
resulting therefrom until JPMorgan Chase, as Administrative Agent, receives and
accepts an Assignment and Acceptance entered into by such Lender, as assignor,
and an Eligible Assignee, as assignee, as provided in Section 9.07;
     (b) may consult with legal counsel (including counsel for Altria or any
Borrower), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts;
     (c) make no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, warranties or representations
(whether written or oral) made in or in connection with this Agreement;
     (d) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement on the part of Altria or any Borrower or to inspect the property
(including the books and records) of Altria or such Borrower;
     (e) shall not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any other instrument or document furnished pursuant hereto; and
     (f) shall incur no liability under or in respect of this Agreement by
acting upon any notice, consent, certificate or other instrument or writing
(which may be by telecopier, telegram or telex) believed by it to be genuine and
signed or sent by the proper party or parties.
          Section 7.03. JPMorgan Chase, Citibank and Affiliates. With respect to
its Commitment and the Advances made by it, each of JPMorgan Chase and Citibank
shall have the same rights and powers under this Agreement as any other Lender
and may exercise the same as though it were not an Administrative Agent; and the
term “Lender” or “Lenders” shall, unless otherwise expressly indicated, include
JPMorgan Chase and Citibank in their individual capacities. JPMorgan Chase and
Citibank and their affiliates may accept deposits from, lend money to, act as
trustee under indentures of, accept investment banking engagements from and
generally engage in any kind of business with, Altria, any Borrower, any of its
Subsidiaries and any Person who may do business with or own securities of
Altria, any Borrower or any such Subsidiary, all as if JPMorgan Chase and
Citibank were not Administrative Agents and without any duty to account therefor
to the Lenders.
          Section 7.04. Lender Credit Decision. Each Lender acknowledges that it
has, independently and without reliance upon either Administrative Agent, either
Syndication Agent,

38



--------------------------------------------------------------------------------



 



any Arranger and Documentation Agent, or any other Lender and based on the
financial statements referred to in Section 4.01 and such other documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon any Administrative Agent,
Syndication Agent, Arranger and Documentation Agent, or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement.
          Section 7.05. Indemnification. The Lenders agree to indemnify each
Administrative Agent (to the extent not reimbursed by Altria or the Borrowers),
ratably according to the respective principal amounts of the Pro Rata Advances
then owing to each of them (or if no Pro Rata Advances are at the time
outstanding, ratably according to the respective amounts of their Commitments),
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever that may be imposed on, incurred by, or asserted
against such Administrative Agent in any way relating to or arising out of this
Agreement or any action taken or omitted by such Administrative Agent under this
Agreement (collectively, the “Indemnified Costs”), provided that no Lender shall
be liable for any portion of the Indemnified Costs resulting from such
Administrative Agent’s gross negligence or willful misconduct. Without
limitation of the foregoing, each Lender agrees to reimburse such Administrative
Agent promptly upon demand for its ratable share of any out-of-pocket expenses
(including counsel fees) incurred by such Administrative Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement, to the extent that such Administrative Agent is not reimbursed
for such expenses by Altria or the Borrowers. In the case of any investigation,
litigation or proceeding giving rise to any Indemnified Costs, this Section 7.05
applies whether any such investigation, litigation or proceeding is brought by
any Administrative Agent, any Lender or a third party.
          Section 7.06. Successor Administrative Agents. An Administrative Agent
may resign at any time by giving written notice thereof to the Lenders and
Altria and may be removed at any time with or without cause by the Required
Lenders. Upon the resignation or removal of JPMorgan Chase, as Administrative
Agent, Citibank, as Administrative Agent, shall succeed to and become vested
with all the rights, powers, discretion, privileges and duties of JPMorgan
Chase, as Administrative Agent, and JPMorgan Chase, as Administrative Agent
shall be discharged from its duties and obligations under this Agreement. Upon
any other such resignation or removal which results in there being no
Administrative Agent hereunder, the Required Lenders shall have the right to
appoint a successor Administrative Agent. If no successor Administrative Agent
shall have been so appointed by the Required Lenders, and shall have accepted
such appointment, within 30 days after the retiring Administrative Agent’s
giving of notice of resignation or the Required Lenders’ removal of the retiring
Administrative Agent, then the retiring Administrative Agent may, on behalf of
the Lenders, appoint a successor Administrative Agent, which shall be a
commercial bank organized under the laws of the United States of America or of
any State thereof and having a combined capital and surplus of at least
$500,000,000. Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
discretion, privileges and duties of the retiring

39



--------------------------------------------------------------------------------



 



Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations under this Agreement. After any retiring
Administrative Agent’s resignation or removal hereunder as Administrative Agent,
the provisions of this Article VII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent under this
Agreement.
          Section 7.07. Syndication Agents and Arrangers and Documentation
Agents. Credit Suisse Securities (USA) LLC and Deutsche Bank Securities Inc.
have been designated as Syndication Agents, and ABN AMRO Bank N.V., BNP Paribas,
HSBC Bank USA, National Association and UBS Loan Finance LLC have been
designated as Arrangers and Documentation Agents, under this Agreement, but the
use of such titles does not impose on any of them any duties or obligations
greater than those of any other Lender.
ARTICLE VIII
GUARANTY
          Section 8.01. Guaranty. Altria hereby unconditionally and irrevocably
guarantees (the undertaking of Altria contained in this Article VIII being the
“Guaranty”) the punctual payment when due, whether at stated maturity, by
acceleration or otherwise, of all obligations of each Borrower now or hereafter
existing under this Agreement, whether for principal, interest, fees, expenses
or otherwise (such obligations being the “Obligations”), and any and all
expenses (including counsel fees and expenses) incurred by JPMorgan Chase, as
Administrative Agent, or the Lenders in enforcing any rights under the Guaranty.
          Section 8.02. Guaranty Absolute. Altria guarantees that the
Obligations will be paid strictly in accordance with the terms of this
Agreement, regardless of any law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of JPMorgan Chase,
as Administrative Agent, or the Lenders with respect thereto. The liability of
Altria under this Guaranty shall be absolute and unconditional irrespective of:
     (a) any lack of validity, enforceability or genuineness of any provision of
this Agreement or any other agreement or instrument relating thereto;
     (b) any change in the time, manner or place of payment of, or in any other
term of, all or any of the Obligations, or any other amendment or waiver of or
any consent to departure from this Agreement;
     (c) any exchange, release or non-perfection of any collateral, or any
release or amendment or waiver of or consent to departure from any other
guaranty, for all or any of the Obligations; or
     (d) any other circumstance which might otherwise constitute a defense
available to, or a discharge of, a Borrower or Altria.
          This Guaranty shall continue to be effective or be reinstated, as the
case may be, if at any time any payment of any of the Obligations is rescinded
or must otherwise be returned

40



--------------------------------------------------------------------------------



 



by JPMorgan Chase, as Administrative Agent, or any Lender upon the insolvency,
bankruptcy or reorganization of a Borrower or otherwise, all as though such
payment had not been made.
          Section 8.03. Waivers. (a) Altria hereby waives promptness, diligence,
notice of acceptance and any other notice with respect to any of the Obligations
and this Guaranty and any requirement that JPMorgan Chase, as Administrative
Agent, or any Lender protect, secure, perfect or insure any security interest or
lien or any property subject thereto or exhaust any right or take any action
against a Borrower or any other Person or any collateral.
     (b) Altria hereby irrevocably waives any claims or other rights that it may
now or hereafter acquire against any Borrower that arise from the existence,
payment, performance or enforcement of Altria’s obligations under this Guaranty
or this Agreement, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of JPMorgan Chase, as Administrative Agent,
or any Lender against such Borrower or any collateral, whether or not such
claim, remedy or right arises in equity or under contract, statute or common
law, including, without limitation, the right to take or receive from such
Borrower, directly or indirectly, in cash or other property or by set-off or in
any other manner, payment or security on account of such claim, remedy or right.
If any amount shall be paid to Altria in violation of the preceding sentence at
any time prior to the later of the cash payment in full of the Obligations and
all other amounts payable under this Guaranty and the Termination Date, such
amount shall be held in trust for the benefit of JPMorgan Chase, as
Administrative Agent, and the Lenders and shall forthwith be paid to JPMorgan
Chase, as Administrative Agent, to be credited and applied to the Obligations
and all other amounts payable under this Guaranty, whether matured or unmatured,
in accordance with the terms of this Agreement and this Guaranty, or to be held
as collateral for any Obligations or other amounts payable under this Guaranty
thereafter arising. Altria acknowledges that it will receive direct and indirect
benefits from the financing arrangements contemplated by this Agreement and this
Guaranty and that the waiver set forth in this Section 8.03(b) is knowingly made
in contemplation of such benefits.
          Section 8.04. Continuing Guaranty. This Guaranty is a continuing
guaranty and shall (a) remain in full force and effect until payment in full
(after the Termination Date) of the Obligations and all other amounts payable
under this Guaranty, (b) be binding upon Altria, its successors and assigns, and
(c) inure to the benefit of and be enforceable by the Lenders, JPMorgan Chase,
as Administrative Agent, and their respective successors, transferees and
assigns.
ARTICLE IX
MISCELLANEOUS
          Section 9.01. Amendments, Etc. No amendment or waiver of any provision
of this Agreement, nor consent to any departure by any Borrower or Altria
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Required Lenders, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no amendment, waiver or consent shall, unless in
writing and signed by all the Lenders affected thereby, do any of the following:
(a) waive any

41



--------------------------------------------------------------------------------



 



of the conditions specified in Sections 3.01 and 3.02, (b) increase the
Commitments of the Lenders or subject the Lenders to any additional obligations,
(c) reduce the principal of, or interest on, the Pro Rata Advances or any fees
or other amounts payable hereunder, (d) postpone any date fixed for any payment
of principal of, or interest on, the Pro Rata Advances or any fees or other
amounts payable hereunder, (e) change the percentage of the Commitments or of
the aggregate unpaid principal amount of the Pro Rata Advances, or the number of
Lenders, that shall be required for the Lenders or any of them to take any
action hereunder, (f) release Altria from any of its obligations under
Article VIII or (g) amend this Section 9.01; provided further that no waiver of
the conditions specified in Section 3.04 in connection with any Competitive Bid
Borrowing shall be effective unless consented to by all Lenders making
Competitive Bid Advances as part of such Competitive Bid Borrowing; and provided
further that no amendment, waiver or consent shall, unless in writing and signed
by JPMorgan Chase, as Administrative Agent, in addition to the Lenders required
above to take such action, affect the rights or duties of JPMorgan Chase, as
Administrative Agent, under this Agreement or any Pro Rata Advance.
          Section 9.02. Notices, Etc. (a) Addresses. All notices and other
communications provided for hereunder shall be in writing (including telecopier
communication) and mailed, telecopied, or delivered, as follows:
if to any Borrower:
c/o Altria Group, Inc.
120 Park Avenue
New York, New York 10017
Attention: Vice President and Treasurer
Fax number: (917) 663-5067;
with a copy to:
Altria Corporate Services, Inc.
120 Park Avenue
New York, New York 10017
Attention: Treasury Department - Debt Administration
Fax number: (917) 663-5345;
if to Altria, as guarantor:
Altria Group, Inc.
120 Park Avenue
New York, New York 10017
Attention: Secretary
Fax number: (917) 663-5372;
if to any Initial Lender, at its Domestic Lending Office specified opposite its
name on Schedule I hereto;
if to any other Lender, at its Domestic Lending Office specified in the
Assignment and Acceptance pursuant to which it became a Lender;

42



--------------------------------------------------------------------------------



 



if to JPMorgan Chase, as Administrative Agent:
c/o JPMorgan Chase Bank, N.A.
270 Park Avenue, 4th Floor
New York, New York 10017
Attention: Thomas T. Hou
Fax number: (212) 270-6637;
with a copy to:
JPMorgan Chase Bank, N.A.
Loan and Agency Services
1111 Fannin Street
10th Floor
Houston, Texas 77002-6925
Attention: Claudia Correa
Fax number: (713) 750-2782; or
as to any Borrower, Altria or JPMorgan Chase, as Administrative Agent, at such
other address as shall be designated by such party in a written notice to the
other parties and, as to each other party, at such other address as shall be
designated by such party in a written notice to Altria and JPMorgan Chase, as
Administrative Agent.
     (b) Effectiveness of Notices. All such notices and communications shall,
when mailed or telecopied, be effective when deposited in the mail or
telecopied, respectively, except that notices and communications to JPMorgan
Chase, as Administrative Agent, pursuant to Article II, III or VII shall not be
effective until received by JPMorgan Chase, as Administrative Agent. Delivery by
telecopier of an executed counterpart of any amendment or waiver of any
provision of this Agreement or of any Exhibit hereto to be executed and
delivered hereunder shall be effective as delivery of a manually executed
counterpart thereof.
          Section 9.03. No Waiver; Remedies. No failure on the part of any
Lender or JPMorgan Chase, as Administrative Agent, to exercise, and no delay in
exercising, any right hereunder or under any Note shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right preclude any
other or further exercise thereof or the exercise of any other right. The
remedies herein provided are cumulative and not exclusive of any remedies
provided by law.
          Section 9.04. Costs and Expenses. (a) Administrative Agent;
Enforcement. Altria agrees to pay on demand all reasonable costs and expenses in
connection with the preparation, execution, delivery, administration (excluding
any cost or expenses for administration related to the overhead of JPMorgan
Chase, as Administrative Agent), modification and amendment of this Agreement
and the documents to be delivered hereunder, including, without limitation, the
reasonable fees and out-of-pocket expenses of counsel for JPMorgan Chase, as
Administrative Agent, with respect thereto and with respect to advising JPMorgan
Chase, as Administrative Agent, as to its rights and responsibilities under this
Agreement, and all costs and expenses of the Lenders and JPMorgan Chase, as
Administrative

43



--------------------------------------------------------------------------------



 



Agent, if any (including, without limitation, reasonable counsel fees and
expenses of the Lenders and JPMorgan Chase, as Administrative Agent), in
connection with the enforcement (whether through negotiations, legal proceedings
or otherwise) of this Agreement and the other documents to be delivered
hereunder.
     (b) Prepayment of LIBO Rate Advances or Floating Rate Bid Advances. If any
payment of principal of LIBO Rate Advance or Floating Rate Bid Advance is made
other than on the last day of the Interest Period for such Advance or at its
maturity, as a result of a payment pursuant to Section 2.11, acceleration of the
maturity of the Advances pursuant to Section 6.02, an assignment made as a
result of a demand by Altria pursuant to Section 9.07(a) or for any other
reason, Altria shall, upon demand by any Lender (with a copy of such demand to
JPMorgan Chase, as Administrative Agent), pay to JPMorgan Chase, as
Administrative Agent, for the account of such Lender any amounts required to
compensate such Lender for any additional losses, costs or expenses which it may
reasonably incur as a result of such payment, including, without limitation, any
loss (excluding loss of anticipated profits), cost or expense incurred by reason
of the liquidation or reemployment of deposits or other funds acquired by any
Lender to fund or maintain such Advance. Without prejudice to the survival of
any other agreement of any Borrower or Altria hereunder, the agreements and
obligations of each Borrower and Altria contained in Section 2.02(c), 2.05,
2.12, 2.15 and this Section 9.04(b) shall survive the payment in full of
principal and interest hereunder.
     (c) Indemnification. Each Borrower and Altria jointly and severally agree
to indemnify and hold harmless the Administrative Agents and each Lender and
each of their respective affiliates, control persons, directors, officers,
employees, attorneys and agents (each, an “Indemnified Party”) from and against
any and all claims, damages, losses, liabilities and expenses (including,
without limitation, reasonable fees and disbursements of counsel) which may be
incurred by or asserted against any Indemnified Party, in each case in
connection with or arising out of, or in connection with the preparation for or
defense of, any investigation, litigation, or proceeding (i) related to any
transaction or proposed transaction (whether or not consummated) in which any
proceeds of any Borrowing are applied or proposed to be applied, directly or
indirectly, by any Borrower, whether or not such Indemnified Party is a party to
such transaction or (ii) related to any Borrower’s or Altria’s entering into
this Agreement, or to any actions or omissions of any Borrower or Altria, any of
their respective Subsidiaries or affiliates (other than Kraft Foods Inc. and its
Subsidiaries or affiliates) or any of its or their respective officers,
directors, employees or agents in connection therewith, in each case whether or
not an Indemnified Party is a party thereto and whether or not such
investigation, litigation or proceeding is brought by Altria or any Borrower or
any other Person; provided, however, that neither any Borrower nor Altria shall
be required to indemnify any such Indemnified Party from or against any portion
of such claims, damages, losses, liabilities or expenses that is found in a
final, non-appealable judgment by a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Indemnified
Party.
          Section 9.05. Right of Set-Off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.02 to authorize JPMorgan Chase,
as Administrative Agent, to declare the Advances due and payable pursuant to the
provisions of Section 6.02, each Lender is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set

44



--------------------------------------------------------------------------------



 



off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by such Lender to or for the credit or the account of Altria or any Borrower
against any and all of the obligations of any Borrower or Altria now or
hereafter existing under this Agreement, whether or not such Lender shall have
made any demand under this Agreement and although such obligations may be
unmatured. Each Lender shall promptly notify the appropriate Borrower or Altria,
as the case may be, after any such set-off and application, provided that the
failure to give such notice shall not affect the validity of such set-off and
application. The rights of each Lender and its affiliates under this
Section 9.05 are in addition to other rights and remedies (including, without
limitation, other rights of set-off) that such Lender and its affiliates may
have.
          Section 9.06. Binding Effect. This Agreement shall be binding upon and
inure to the benefit of Altria, JPMorgan Chase, as Administrative Agent,
Citibank, as Administrative Agent and each Lender and their respective
successors and assigns, except that neither any Borrower nor Altria shall have
the right to assign its rights hereunder or any interest herein without the
prior written consent of the Lenders.
          Section 9.07. Assignments and Participations. (a) Assignment of Lender
Obligations. Each Lender may and, if demanded by Altria upon at least five
Business Days’ notice to such Lender and JPMorgan Chase, as Administrative
Agent, will assign to one or more Persons all or a portion of its rights and
obligations under this Agreement (including, without limitation, all or a
portion of its Commitment and the Pro Rata Advances owing to it), subject to the
following:
          (i) each such assignment shall be of a constant, and not a varying,
percentage of all rights and obligations under this Agreement (other than,
except in the case of an assignment made as a result of a demand by Altria
pursuant to this Section 9.07(a), any Competitive Bid Advances owing to such
Lender or any Competitive Bid Notes held by it);
          (ii) the amount of the Commitment of the assigning Lender being
assigned pursuant to each such assignment (determined as of the date of the
Assignment and Acceptance with respect to such assignment) shall in no event be
less than $10,000,000 (subject to reduction at the sole discretion of Altria)
and shall be an integral multiple of $1,000,000;
          (iii) each such assignment shall be to an Eligible Assignee;
          (iv) each such assignment made as a result of a demand by Altria
pursuant to this Section 9.07(a) shall be arranged by Altria after consultation
with JPMorgan Chase, as Administrative Agent, and shall be either an assignment
of all of the rights and obligations of the assigning Lender under this
Agreement or an assignment of a portion of such rights and obligations made
concurrently with another such assignment or other such assignments which
together cover all of the rights and obligations of the assigning Lender under
this Agreement;

45



--------------------------------------------------------------------------------



 



          (v) no Lender shall be obligated to make any such assignment as a
result of a demand by Altria pursuant to this Section 9.07(a) unless and until
such Lender shall have received one or more payments from either the Borrowers
to which it has outstanding Advances or one or more Eligible Assignees in an
aggregate amount at least equal to the aggregate outstanding principal amount of
the Advances owing to such Lender, together with accrued interest thereon to the
date of payment of such principal amount and all other amounts payable to such
Lender under this Agreement; and
          (vi) the parties to each such assignment shall execute and deliver to
JPMorgan Chase, as Administrative Agent, for its acceptance and recording in the
Register, an Assignment and Acceptance, together with a processing and
recordation fee of $3,500, provided that, if such assignment is made as a result
of a demand by Altria under this Section 9.07(a), Altria shall pay or cause to
be paid such $3,500 fee.
Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in each Assignment and Acceptance, (x) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender hereunder and (y) the
assigning Lender thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights (other than those provided under Section 9.04) and be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto), other than Section 9.12.
     (b) Assignment and Acceptance. By executing and delivering an Assignment
and Acceptance, the assigning Lender thereunder and the assignee thereunder
confirm to and agree with each other and the other parties hereto as follows:
(i) other than as provided in such Assignment and Acceptance, such assigning
Lender makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with this Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
instrument or document furnished pursuant hereto; (ii) such assigning Lender
makes no representation or warranty and assumes no responsibility with respect
to the financial condition of any Borrower or Altria or the performance or
observance by any Borrower or Altria of any of its obligations under this
Agreement or any other instrument or document furnished pursuant hereto;
(iii) such assignee confirms that it has received a copy of this Agreement,
together with copies of the financial statements referred to in Section 4.01 and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance;
(iv) such assignee will, independently and without reliance upon JPMorgan Chase,
as Administrative Agent, such assigning Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (v) such assignee confirms that it is an Eligible Assignee;
(vi) such assignee represents that (A) the source of any funds it is using to
acquire the assigning Lender’s interest or to make any Advance is not and will
not be plan assets as defined under the regulations of the Department of Labor
of any Plan subject to Title I of ERISA or Section 4975 of the Code or (B) the
assignment or Advance is not and will

46



--------------------------------------------------------------------------------



 



not be a non-exempt prohibited transaction as defined in Section 406 of ERISA;
(vii) such assignee appoints and authorizes JPMorgan Chase, as Administrative
Agent, to take such action as agent on its behalf and to exercise such powers
and discretion under this Agreement as are delegated to JPMorgan Chase, as
Administrative Agent, by the terms hereof, together with such powers and
discretion as are reasonably incidental thereto; and (viii) such assignee agrees
that it will perform in accordance with their terms all of the obligations that
by the terms of this Agreement are required to be performed by it as a Lender.
     (c) Agent’s Acceptance. Upon its receipt of an Assignment and Acceptance
executed by an assigning Lender and an assignee representing that it is an
Eligible Assignee, together with any Pro Rata Note or Notes subject to such
assignment, JPMorgan Chase, as Administrative Agent, shall, if such Assignment
and Acceptance has been completed and is in substantially the form of Exhibit C
hereto, (i) accept such Assignment and Acceptance, (ii) record the information
contained therein in the Register and (iii) give prompt notice thereof to
Altria.
     (d) Register. JPMorgan Chase, as Administrative Agent, shall maintain at
its address referred to in Section 9.02 a copy of each Assignment and Acceptance
delivered to and accepted by it and a register for the recordation of the names
and addresses of the Lenders and the Commitment of, and principal amount of the
Advances owing to, each Lender from time to time (the “Register”). The entries
in the Register shall be conclusive and binding for all purposes, absent
manifest error, and Altria, the Borrowers, JPMorgan Chase, as Administrative
Agent, and the Lenders may treat each Person whose name is recorded in the
Register as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by Altria, any Borrower or any Lender at any
reasonable time and from time to time upon reasonable prior notice.
     (e) Sale of Participation. Each Lender may sell participations to one or
more banks or other entities in or to all or a portion of its rights and
obligations under this Agreement (including, without limitation, all or a
portion of its Commitment, the Advances owing to it and any Note or Notes held
by it), subject to the following:
          (i) such Lender’s obligations under this Agreement (including, without
limitation, its Commitment to Altria hereunder) shall remain unchanged,
          (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations,
          (iii) Altria, the other Borrowers, JPMorgan Chase, as Administrative
Agent, and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement, and
          (iv) no participant under any such participation shall have any right
to approve any amendment or waiver of any provision of this Agreement, or any
consent to any departure by any Borrower or Altria therefrom, except to the
extent that such amendment, waiver or consent would reduce the principal of, or
interest on, the Advances or any fees or other amounts payable hereunder, in
each case to the extent subject to such participation, or postpone any date
fixed for any payment of principal of, or interest on,

47



--------------------------------------------------------------------------------



 



the Advances or any fees or other amounts payable hereunder, in each case to the
extent subject to such participation.
     (f) Disclosure of Information. Any Lender may, in connection with any
assignment or participation or proposed assignment or participation pursuant to
this Section 9.07, disclose to the assignee or participant or proposed assignee
or participant, any information relating to Altria or any Borrower furnished to
such Lender by or on behalf of Altria or any Borrower; provided that, prior to
any such disclosure, the assignee or participant or proposed assignee or
participant shall agree to preserve the confidentiality of any confidential
information relating to Altria received by it from such Lender.
     (g) Regulation A Security Interest. Notwithstanding any other provision set
forth in this Agreement, any Lender may at any time create a security interest
in all or any portion of its rights under this Agreement (including, without
limitation, the Advances owing to it and any Note or Notes held by it) in favor
of any Federal Reserve Bank in accordance with Regulation A.
          Section 9.08. Designated Subsidiaries. (a) Designation. Altria may at
any time, and from time to time, by delivery to JPMorgan Chase, as
Administrative Agent, of a Designation Agreement duly executed by Altria and the
respective Subsidiary and substantially in the form of Exhibit D hereto,
designate such Subsidiary as a “Designated Subsidiary” for purposes of this
Agreement and such Subsidiary shall thereupon become a “Designated Subsidiary”
for purposes of this Agreement and, as such, shall have all of the rights and
obligations of a Borrower hereunder. JPMorgan Chase, as Administrative Agent,
shall promptly notify each Lender of each such designation by Altria and the
identity of the respective Subsidiary.
     (b) Termination. Upon the payment and performance in full of all of the
indebtedness, liabilities and obligations under this Agreement of any Designated
Subsidiary then, so long as at the time no Notice of Pro Rata Borrowing or
Notice of Competitive Bid Borrowing in respect of such Designated Subsidiary is
outstanding, such Subsidiary’s status as a “Designated Subsidiary” shall
terminate upon notice to such effect from JPMorgan Chase, as Administrative
Agent, to the Lenders (which notice JPMorgan Chase, as Administrative Agent,
shall give promptly, and only upon its receipt of a request therefor from
Altria). Thereafter, the Lenders shall be under no further obligation to make
any Advance hereunder to such former Designated Subsidiary until such time as it
has been redesignated a Designated Subsidiary by Altria pursuant to
Section 9.08(a).
          Section 9.09. Governing Law. This Agreement and the Notes shall be
governed by, and construed in accordance with, the laws of the State of New
York.
          Section 9.10. Execution in Counterparts. This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier shall be effective as delivery of a manually executed
counterpart of this Agreement.

48



--------------------------------------------------------------------------------



 



          Section 9.11. Jurisdiction, Etc. (a) Submission to Jurisdiction;
Service of Process. Each of the parties hereto hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of any New York state court or Federal court of the United States
of America sitting in New York City, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in any such New York state
court or, to the extent permitted by law, in such Federal court. Each Borrower
(other than Altria) hereby agrees that service of process in any such action or
proceeding brought in any such New York state court or in such Federal court may
be made upon Altria at its offices at 120 Park Avenue, New York, New York 10017,
Attention: Secretary (the “Process Agent”) and each Designated Subsidiary hereby
irrevocably appoints the Process Agent its authorized agent to accept such
service of process, and agrees that the failure of the Process Agent to give any
notice of any such service shall not impair or affect the validity of such
service or of any judgment rendered in any action or proceeding based thereon.
Each Borrower hereby further irrevocably consents to the service of process in
any action or proceeding in such courts by the mailing thereof by any parties
hereto by registered or certified mail, postage prepaid, to such Borrower at its
address specified pursuant to Section 9.02. Each of the parties hereto agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Nothing in this Agreement shall affect any right that
any party may otherwise have to serve legal process in any other manner
permitted by law or to bring any action or proceeding relating to this Agreement
or the Notes in the courts of any jurisdiction.
     (b) Altria as Process Agent. Altria hereby accepts its appointment as
Process Agent and agrees that (i) it will maintain an office in New York, New
York through the Termination Date and will give JPMorgan Chase, as
Administrative Agent, prompt notice of any change of its address, (ii) it will
perform its duties as Process Agent to receive on behalf of each Designated
Subsidiary and its property service of copies of the summons and complaint and
any other process which may be served in any action or proceeding in any New
York State or Federal court sitting in New York City arising out of or relating
to this Agreement and (iii) it will forward forthwith to each Designated
Subsidiary at its then current address copies of any summons, complaint and
other process which Altria receives in connection with its appointment as
Process Agent.
     (c) Waivers. Each of the parties hereto irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection that it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or the Notes
in any New York state or Federal court. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
          Section 9.12. Confidentiality. None of the Agents nor any Lender shall
disclose any confidential information relating to Altria or any Borrower to any
other Person without the consent of Altria, other than (a) to such Agent’s or
such Lender’s affiliates and their officers, directors, employees, agents and
advisors and, as contemplated by Section 9.07(f), to actual or prospective
assignees and participants, and then, in each such case, only on a confidential
basis;

49



--------------------------------------------------------------------------------



 



provided, however, that such actual or prospective assignee or participant shall
have been made aware of this Section 9.12 and shall have agreed to be bound by
its provisions as if it were a party to this Agreement, (b) as required by any
law, rule or regulation or judicial process, and (c) as requested or required by
any state, federal or foreign authority or examiner regulating banks or banking
or other financial institutions.
          Section 9.13. Integration. This Agreement and the Notes represent the
agreement of Altria, the other Borrowers, the Administrative Agents and the
Lenders with respect to the subject matter hereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agents,
Altria, the other Borrowers or any Lender relative to the subject matter hereof
not expressly set forth or referred to herein or in the Notes other than the
matters referred to in Sections 2.09(b) and 9.04(a) and except for
Confidentiality Agreements entered into by each Lender in connection with this
Agreement.
          Section 9.14. USA Patriot Act Notice. Each Administrative Agent and
each Lender hereby notifies the Borrowers that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”), it is required to obtain, verify and record
information that identifies the Borrowers, which information includes the name
and address of each Borrower and other information that will allow such Lender
to identify such Borrower in accordance with the Patriot Act.
          Section 9.15. References to Kraft Foods Inc. Effective upon a
distribution of the approximately 89% of Kraft Foods Inc.’s outstanding shares
owned by Altria to Altria’s shareholders, all references herein to Kraft Foods
Inc. shall be deemed to be deleted.

50



--------------------------------------------------------------------------------



 



[Signature Pages Intentionally Omitted]





--------------------------------------------------------------------------------



 



EXHIBIT A-1 - FORM OF
PRO RATA NOTE
Dated:                      , 200_
U.S.$                                        
     FOR VALUE RECEIVED, the undersigned, [NAME OF BORROWER], a
                     corporation (the “Borrower”), HEREBY PROMISES TO PAY to the
order of                      (the “Lender”) for the account of its Applicable
Lending Office on the Termination Date (each as defined in the Credit Agreement
referred to below) the principal sum of U.S.$[amount of the Lender’s Commitment
in figures] or, if less, the aggregate principal amount of the Pro Rata Advances
outstanding on the Termination Date made by the Lender to the Borrower pursuant
to the 364-Day Revolving Credit Agreement, dated as of March 29, 2007 among
Altria Group, Inc., [certain other Borrowers party thereto,] the Lender and
certain other lenders party thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, Citibank, N.A., as Administrative Agent, Credit Suisse
Securities (USA) LLC and Deutsche Bank Securities Inc., as Syndication Agents,
and ABN AMRO Bank N.V., BNP Paribas, HSBC Bank USA, National Association and UBS
Loan Finance LLC, as Arrangers and Documentation Agents for the Lender and such
other lenders (as amended or modified from time to time, the “Credit Agreement;”
the terms defined therein being used herein as therein defined).
     The Borrower promises to pay interest on the unpaid principal amount of
each Pro Rata Advance from the date of such Pro Rata Advance until such
principal amount is paid in full, at such interest rate, and payable at such
times, as are specified in the Credit Agreement.
     Both principal and interest in respect of each Pro Rata Advance are payable
in Dollars to JPMorgan Chase, as Administrative Agent, for the account of the
Lender at the office of JPMorgan Chase, located at 270 Park Avenue, New York,
New York 10017, in same day funds. Each Pro Rata Advance owing to the Lender by
the Borrower pursuant to the Credit Agreement, and all payments made on account
of principal thereof, shall be recorded by the Lender and, prior to any transfer
hereof, endorsed on the grid attached hereto which is part of this Promissory
Note.
     This Promissory Note is one of the Pro Rata Notes referred to in, and is
entitled to the benefits of, the Credit Agreement. The Credit Agreement, among
other things, (i) provides for the making of Pro Rata Advances by the Lender to
the Borrower from time to time in an aggregate amount not to exceed at any time
outstanding the Dollar amount first above mentioned, the indebtedness of the
Borrower resulting from each such Pro Rata Advance being evidenced by this
Promissory Note, and (ii) contains provisions for acceleration of the maturity
hereof upon the happening of certain stated events and also for prepayments on
account of principal hereof prior to the maturity hereof upon the terms and
conditions therein specified.

 



--------------------------------------------------------------------------------



 



     This Promissory Note shall be governed by, and construed in accordance
with, the laws of the State of New York.

                  [NAME OF BORROWER]    
 
           
 
  By        
 
           
 
      Name:    
 
      Title:    

2



--------------------------------------------------------------------------------



 



LOANS AND PAYMENTS OF PRINCIPAL

                                                                               
                          Amount of                                            
              Principal       Unpaid                     Type of       Amount of
      Interest       Paid       Principal       Notation       Date     Advance
      Advance       Rate       or Prepaid       Balance       Made By      
 
                                                               
 
                                                               
 
                                                               
 
                                                               
 
                                                               
 
                                                               
 
                                                               
 
                                                               
 
                                                               
 
                                                               
 
                                                               
 
                                                               
 
                                                               
 
                                                               
   
                                                               
 
                                                               
 
                                                               
 
                                                               
 
                                                               
 
                                                               
 
                                                               
 
                                                               

3



--------------------------------------------------------------------------------



 



EXHIBIT A-2 - FORM OF
COMPETITIVE BID NOTE
Dated:                                         , 200_
U.S.$                                        
     FOR VALUE RECEIVED, the undersigned, [NAME OF BORROWER], a
                                         corporation (the “Borrower”), HEREBY
PROMISES TO PAY to the order of                                          (the
“Lender”) for the account of its Applicable Lending Office (as defined in the
364-Day Revolving Credit Agreement, dated as of March 29, 2007 among Altria
Group, Inc., [certain other Borrowers party thereto,] the Lender and certain
other lenders party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent,
Citibank, N.A., as Administrative Agent, Credit Suisse Securities (USA) LLC and
Deutsche Bank Securities Inc., as Syndication Agents, and ABN AMRO Bank N.V.,
BNP Paribas, HSBC Bank USA, National Association and UBS Loan Finance LLC, as
Arrangers and Documentation Agents for the Lender and such other lenders (as
amended or modified from time to time, the “Credit Agreement;” the terms defined
therein being used herein as therein defined)), on                     , 200_,
the principal amount of U.S.$[                       ].
     The Borrower promises to pay interest on the unpaid principal amount hereof
from the date hereof until such principal amount is paid in full, at the
interest rate and payable on the interest payment date or dates provided below:
     Interest Rate Basis:                                                 .
     Day Count Convention:                                          .
     Interest Payment Date(s):                                        .
     Both principal and interest are payable in Dollars to JPMorgan Chase, as
Administrative Agent, for the account of the Lender at the office of JPMorgan
Chase, located at 270 Park Avenue, New York, New York 10017, in same day funds.
     This Promissory Note is one of the Competitive Bid Notes referred to in,
and is entitled to the benefits of, the Credit Agreement. The Credit Agreement,
among other things, contains provisions for acceleration of the maturity hereof
upon the happening of certain stated events.
     The Borrower hereby waives presentment, demand, protest and notice of any
kind. No failure to exercise, and no delay in exercising, any rights hereunder
on the part of the holder hereof shall operate as a waiver of such rights.
     This Promissory Note shall be governed by, and construed in accordance
with, the laws of the State of New York.

                  [NAME OF BORROWER]    
 
           
 
  By        
 
           
 
      Name:    
 
      Title:    

 



--------------------------------------------------------------------------------



 



EXHIBIT B-1 - FORM OF NOTICE OF
PRO RATA BORROWING
[Date]
JPMorgan Chase Bank, N.A., as Administrative Agent
for the Lenders party
to the Credit Agreement
referred to below
Attention:                                         
Ladies and Gentlemen:
     [NAME OF BORROWER], refers to the 364-Day Revolving Credit Agreement, dated
as of March 29, 2007 (as amended or modified from time to time, the “Credit
Agreement,” the terms defined therein being used herein as therein defined),
among Altria Group, Inc., [certain other Borrowers party thereto,] the Lenders
party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent, Citibank,
N.A., as Administrative Agent, Credit Suisse Securities (USA) LLC and Deutsche
Bank Securities Inc., as Syndication Agents, and ABN AMRO Bank N.V., BNP
Paribas, HSBC Bank USA, National Association and UBS Loan Finance LLC, as
Arrangers and Documentation Agents for such Lenders, and hereby gives you
notice, irrevocably, pursuant to Section 2.02 of the Credit Agreement that the
undersigned hereby requests a Pro Rata Borrowing under the Credit Agreement, and
in that connection sets forth below the information relating to such Pro Rata
Borrowing (the “Proposed Pro Rata Borrowing”) as required by Section 2.02(a) of
the Credit Agreement:
     (i) The date of the Proposed Pro Rata Borrowing is
                                        , 200_.
     (ii) The Type of Advances comprising the Proposed Pro Rata Borrowing is
[Base Rate Advances] [LIBO Rate Advances].
     (iii) The aggregate amount of the Proposed Pro Rata Borrowing is
U.S.$[                                        ].
     [(iv) The initial Interest Period for each LIBO Rate Advance made as part
of the Proposed Pro Rata Borrowing is                      month(s).]
     The undersigned, as applicable, hereby certifies that the following
statements are true on the date hereof, and will be true on the date of the
Proposed Pro Rata Borrowing:
     (A) the representations and warranties contained in Section 4.01 of the
Credit Agreement (except the representations set forth in the last sentence of
subsection (e) thereof and in subsection (f) thereof (other than clause
(i) thereof)) are correct, before and after giving effect to the Proposed Pro
Rata Borrowing and to the application of the proceeds therefrom, as though made
on and as of such date;

 



--------------------------------------------------------------------------------



 



     [if the Borrower is a Designated Subsidiary: the representations and
warranties of such Designated Subsidiary contained in its Designation Agreement
are correct, before and after giving effect to the Proposed Pro Rata Borrowing
and to the application of the proceeds therefrom, as though made on and as of
such date;]
     (B) after giving effect to the application of the proceeds of all
Borrowings on the date of such Pro Rata Borrowing (together with any other
resources of the Borrower applied together therewith), no event has occurred and
is continuing, or would result from such Pro Rata Borrowing, that constitutes a
Default or Event of Default;
     (C) if such Proposed Pro Rata Borrowing is in an aggregate principal amount
equal to or greater than $500,000,000 and is being made in connection with any
purchase of shares of the Borrower’s capital stock or the capital stock of any
other Person, or any purchase of all or substantially all of the assets of any
Person (whether in one transaction or a series of transactions) or any
transaction of the type referred to in Section 5.02(b) of the Credit Agreement,
the statement in clause (B) above will be true on a pro forma basis as if such
transaction or purchase shall have been completed; and
     (D) the aggregate principal amount of the Proposed Pro Rata Borrowing and
all other Borrowings to be made on the same day under the Credit Agreement is
within the aggregate unused Commitments of the Lenders.

                  Very truly yours,    
 
                ALTRIA GROUP, INC.    
 
           
 
  By        
 
           
 
      Name:    
 
      Title:    
 
                [NAME OF BORROWER]    
 
           
 
  By        
 
           
 
      Name:    
 
      Title:    

2



--------------------------------------------------------------------------------



 



EXHIBIT B-2 - FORM OF NOTICE OF
COMPETITIVE BID BORROWING
[Date]
JPMorgan Chase Bank, N.A., as Administrative Agent
for the Lenders party
to the Credit Agreement
referred to below
Attention:                     
Ladies and Gentlemen:
     [NAME OF BORROWER], refers to the 364-Day Revolving Credit Agreement, dated
as of March 29, 2007 (as amended or modified from time to time, the “Credit
Agreement,” the terms defined therein being used herein as therein defined),
among Altria Group, Inc., [certain other Borrowers party thereto,] the Lenders
party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent, Citibank,
N.A., as Administrative Agent, Credit Suisse Securities (USA) LLC and Deutsche
Bank Securities Inc., as Syndication Agents, and ABN AMRO Bank N.V., BNP
Paribas, HSBC Bank USA, National Association and UBS Loan Finance LLC, as
Arrangers and Documentation Agents for such Lenders, and hereby gives you
notice, irrevocably, pursuant to Section 2.07(b) of the Credit Agreement that
the undersigned hereby requests a Competitive Bid Borrowing under the Credit
Agreement, and in that connection sets forth the terms on which such Competitive
Bid Borrowing (the “Proposed Competitive Bid Borrowing”) is requested to be
made:

  (A)   Date of Competitive Bid Borrowing;     (B)   Amount of Competitive Bid
Borrowing;     (C)   Interest rate basis;     (D)   Day count convention;    
(E)   [Interest Period] [Maturity date];     (F)   Interest payment date(s);    
(G)   Borrower’s account location;     (H)   [other terms (if any)].

     The undersigned, as applicable, hereby certifies that the following
statements are true on the date hereof, and will be true on the date of the
Proposed Competitive Bid Borrowing:
     (a) the representations and warranties contained in Section 4.01 of the
Credit Agreement are correct, before and after giving effect to the Proposed
Competitive Bid

 



--------------------------------------------------------------------------------



 



Borrowing and to the application of the proceeds therefrom, as though made on
and as of such date;
     [if the Borrower is a Designated Subsidiary: the representations and
warranties of such Designated Subsidiary contained in its Designation Agreement
are correct, before and after giving effect to the Proposed Competitive Bid
Borrowing and to the application of the proceeds therefrom, as though made on
and as of such date;]
     (b) after giving effect to the application of the proceeds of all
Borrowings on the date of such Competitive Bid Borrowing (together with any
other resources of the Borrower applied together therewith), no event has
occurred and is continuing, or would result from such Proposed Competitive Bid
Borrowing, that constitutes a Default or Event of Default; and
     (c) the aggregate principal amount of the Proposed Competitive Bid
Borrowing and all other Borrowings to be made on the same day under the Credit
Agreement is within the aggregate unused Commitments of the Lenders.
     The undersigned hereby confirms that the Proposed Competitive Bid Borrowing
is to be made available to it in accordance with Section 2.07(e) of the Credit
Agreement.

                  Very truly yours,    
 
                ALTRIA GROUP, INC.    
 
           
 
  By        
 
           
 
      Name:    
 
      Title:    
 
                [NAME OF BORROWER]    
 
           
 
  By        
 
           
 
      Name:    
 
      Title:    

2



--------------------------------------------------------------------------------



 



EXHIBIT C - FORM OF
ASSIGNMENT AND ACCEPTANCE
     Reference is made to the 364-Day Revolving Credit Agreement, dated as of
March 29, 2007 (as amended or modified from time to time, the “Credit
Agreement,” the terms defined therein being used herein as therein defined),
among Altria Group, Inc., a Virginia corporation, [certain other Borrowers party
thereto,] the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent, Citibank, N.A., as Administrative Agent, Credit Suisse
Securities (USA) LLC and Deutsche Bank Securities Inc., as Syndication Agents,
and ABN AMRO Bank N.V., BNP Paribas, HSBC Bank USA, National Association and UBS
Loan Finance LLC, as Arrangers and Documentation Agents for such Lenders.
     The “Assignor” and the “Assignee” referred to on Schedule 1 hereto agree as
follows:
          1. The Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, an interest in and to
the Assignor’s rights and obligations under the Credit Agreement as of the date
hereof (other than in respect of Competitive Bid Advances and Competitive Bid
Notes) equal to the percentage interest specified on Schedule 1 hereto of all
outstanding rights and obligations under the Credit Agreement (other than in
respect of Competitive Bid Advances and Competitive Bid Notes). After giving
effect to such sale and assignment, the Assignee’s Commitment and the amount of
the Pro Rata Advances owing to the Assignee will be as set forth on Schedule 1
hereto. Each of the Assignor and the Assignee represents and warrants that it is
authorized to execute and deliver this Assignment and Acceptance.
          2. The Assignor (i) represents and warrants that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim; (ii) makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Credit Agreement
or the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Credit Agreement or any other instrument or document furnished
pursuant thereto; and (iii) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Borrower or Altria
or the performance or observance by any Borrower or Altria of any of its
obligations under the Credit Agreement or any other instrument or document
furnished pursuant thereto.
          3. The Assignee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Section 4.01 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance; (ii) agrees that it will, independently and without
reliance upon JPMorgan Chase, as Administrative Agent, any other Agent, the
Assignor or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement; (iii) confirms that it
is an Eligible Assignee; (iv) represents that (A) the source of any funds it is
using to acquire the Assignor’s interest or to make any Advance is not and will
not be plan assets as defined under the regulations of the Department of Labor
of any Plan subject to Title I of ERISA or Section 4975 of the Code or (B) the
assignment or Advance is not and will be not be a non-exempt prohibited
transaction as

 



--------------------------------------------------------------------------------



 




defined in Section 406 of ERISA; (v) appoints and authorizes JPMorgan Chase, as
Administrative Agent, to take such action as agent on its behalf and to exercise
such powers and discretion under the Credit Agreement as are delegated to
JPMorgan Chase, as Administrative Agent, by the terms thereof, together with
such powers and discretion as are reasonably incidental thereto; and (vi) agrees
that it will perform in accordance with their terms all of the obligations that
by the terms of the Credit Agreement are required to be performed by it as a
Lender.
          4. This Assignment and Acceptance will be delivered to JPMorgan Chase,
as Administrative Agent, for acceptance and recording by JPMorgan Chase, as
Administrative Agent, following its execution. The effective date for this
Assignment and Acceptance (the “Effective Date”) shall be the date of acceptance
hereof by JPMorgan Chase, as Administrative Agent, unless otherwise specified on
Schedule 1 hereto.
          5. Upon such acceptance and recording by JPMorgan Chase, as
Administrative Agent, as of the Effective Date, (i) the Assignee shall be a
party to the Credit Agreement and, to the extent provided in this Assignment and
Acceptance, have the rights and obligations of a Lender thereunder and (ii) the
Assignor shall, to the extent provided in this Assignment and Acceptance,
relinquish its rights and be released from its obligations under the Credit
Agreement.
          6. Upon such acceptance and recording by JPMorgan Chase, as
Administrative Agent, from and after the Effective Date, JPMorgan Chase, as
Administrative Agent, shall make all payments under the Credit Agreement in
respect of the interest assigned hereby (including, without limitation, all
payments of principal, interest and facility fees with respect thereto) to the
Assignee. The Assignor and Assignee shall make all appropriate adjustments in
payments under the Credit Agreement for periods prior to the Effective Date
directly between themselves.
          7. This Assignment and Acceptance shall be governed by, and construed
in accordance with, the laws of the State of New York.
          8. This Assignment and Acceptance may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of Schedule 1 to this Assignment and Acceptance by telecopier shall
be effective as delivery of a manually executed counterpart of this Assignment
and Acceptance.
     IN WITNESS WHEREOF, the Assignor and the Assignee have caused Schedule 1 to
this Assignment and Acceptance to be executed by their officers thereunto duly
authorized as of the date specified thereon.

2



--------------------------------------------------------------------------------



 



Schedule 1
to
Assignment and Acceptance
     Percentage interest assigned:                     %
     Assignee’s Commitment:       U.S.$                    
     Aggregate outstanding principal amount of Pro Rata Advances assigned:
U.S.$                    
     Effective Date1:                                             , 200_

             
 
      [NAME OF ASSIGNOR], as Assignor    
 
           
 
  By        
 
           
 
      Title:    
 
           
 
      Dated:                                         , 200_    
 
           
 
      [NAME OF ASSIGNEE], as Assignee    
 
           
 
  By        
 
           
 
      Title:    
 
           
 
      Dated:                                         , 200_    
 
                Domestic Lending Office:                 [Address]    

Accepted this                      day of
                                        , 200_
JPMORGAN CHASE BANK, N.A., as Administrative Agent

         
By
       
 
       
 
  Title:    

[Approved this                      day of
                                        , 200_]

         
[NAME OF BORROWER]2

   
By
       
 
       
 
  Title:    

 
     1     This date should be no earlier than five Business Days after the
delivery of this Assignment and Acceptance to JPMorgan Chase, as Administrative
Agent.
     2     Required if the Assignee is an Eligible Assignee solely by reason of
clause (viii) of the definition of “Eligible Assignee.”

 



--------------------------------------------------------------------------------



 



EXHIBIT D - FORM OF
DESIGNATION AGREEMENT
[Date]1
JPMorgan Chase Bank, N.A., as Administrative Agent
for the Lenders party to the Credit Agreement
referred to below
Ladies and Gentlemen:
     Reference is made to the 364-Day Revolving Credit Agreement, dated as
March 29, 2007 (as amended or modified from time to time, the “Credit
Agreement,” the terms defined therein being used herein as therein defined),
among Altria Group, Inc., [certain other Borrowers party thereto,] the Lenders
party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent, Citibank,
N.A., as Administrative Agent, Credit Suisse Securities (USA) LLC and Deutsche
Bank Securities Inc., as Syndication Agents, and ABN AMRO Bank N.V., BNP
Paribas, HSBC Bank USA, National Association and UBS Loan Finance LLC, as
Arrangers and Documentation Agents for such Lenders.
     Please be advised that Altria hereby designates its undersigned
wholly-owned Subsidiary,                      (“Designated Subsidiary”), as a
“Designated Subsidiary” under and for all purposes of the Credit Agreement.
     The Designated Subsidiary, in consideration of each Lender’s agreement to
extend credit to it under and on the terms and conditions set forth in the
Credit Agreement, does hereby assume each of the obligations imposed upon a
“Designated Subsidiary” and a “Borrower” under the Credit Agreement and agrees
to be bound by the terms and conditions of the Credit Agreement. In furtherance
of the foregoing, the Designated Subsidiary hereby represents and warrants to
each Lender as follows:
     (a) The Designated Subsidiary is a corporation duly organized, validly
existing and in good standing under the laws of                     .
     (b) The execution, delivery and performance by the Designated Subsidiary of
this Designation Agreement, the Credit Agreement and the Notes to be delivered
by it are within the Designated Subsidiary’s corporate powers, have been duly
authorized by all necessary corporate action and do not contravene (i) the
Designated Subsidiary’s charter or by-laws or (ii) in any material respect, any
law, rule, regulation or order of any court or governmental agency or
contractual restriction binding on or affecting it.
 
     1 For Subsidiaries that are not listed on Schedule II, date must be at
least (i) three Business Days for a Designated Subsidiary organized in the
United States or any political subdivision thereof and (ii) five Business Days
for a Designated Subsidiary organized outside the United States, in each case,
prior to the date of the initial Pro Rata Advance to such Designated Subsidiary.

 



--------------------------------------------------------------------------------



 



     (c) No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body is required for the
due execution, delivery and performance by the Designated Subsidiary of this
Designation Agreement, the Credit Agreement or the Notes to be delivered by it.
     (d) This Designation Agreement is, and the Notes to be delivered by the
Designated Subsidiary when delivered will be, legal, valid and binding
obligations of the Designated Subsidiary enforceable against the Designated
Subsidiary in accordance with their respective terms, subject to the effect of
any applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or other laws affecting creditors’ rights generally and to the effect
of general principles of equity (regardless of whether such enforceability is
sought in a proceeding in equity or at law) and an implied covenant of good
faith and fair dealing.
     (e) There is no pending or threatened action or proceeding affecting the
Designated Subsidiary or any of its Subsidiaries before any court, governmental
agency or arbitrator that purports to affect the legality, validity or
enforceability of this Designation Agreement, the Credit Agreement or any Note
of the Designated Subsidiary.
     (f) The registered address; name, telephone number, facsimile number and
email address of contact person; and internet address, if available, of the
Designated Subsidiary are                                         .]2
     (g) [The Federal employer identification number of the Designated
Subsidiary is                                         .]2,3

                  Very truly yours,    
 
                ALTRIA GROUP, INC.    
 
           
 
  By        
 
           
 
      Name:    
 
      Title:    
 
                [DESIGNATED SUBSIDIARY]    
 
           
 
  By        
 
           
 
      Name:    
 
      Title:    

 
     2 Does not apply to Subsidiaries listed on Schedule II.
     3 Does not apply to Designated Subsidiaries organized outside the United
States.

2



--------------------------------------------------------------------------------



 



EXHIBIT E-1 - FORM OF
OPINION OF COUNSEL
FOR ALTRIA

        [Letterhead of Hunton & Williams LLP]  
 
   
 
  [Effective Date]

To each of the Lenders party
to the Credit Agreement referred to below
Altria Group, Inc.
Ladies and Gentlemen:
     This opinion is furnished to you pursuant to Section 3.01(e)(iii) of the
364-Day Revolving Credit Agreement, dated as of March 29, 2007 (the “Credit
Agreement”), among Altria Group, Inc., the Lenders party thereto and JPMorgan
Chase Bank, N.A., as Administrative Agent, Citibank, N.A., as Administrative
Agent, Credit Suisse Securities (USA) LLC and Deutsche Bank Securities Inc., as
Syndication Agents, and ABN AMRO Bank N.V., BNP Paribas, HSBC Bank USA, National
Association and UBS Loan Finance LLC, as Arrangers and Documentation Agents for
such Lenders. Terms defined in the Credit Agreement are used herein as therein
defined.
     We have acted as counsel for Altria in connection with the preparation,
execution and delivery of the Credit Agreement.
     In that connection, we have examined the following documents:
     (1) The Credit Agreement.
     (2) The documents furnished by Altria pursuant to Article III of the Credit
Agreement.
     (3) The Articles of Incorporation of Altria and all amendments thereto (the
“Charter”).
     (4) The by-laws of Altria and all amendments thereto (the “By-laws”).
     We have also examined the originals, or copies certified to our
satisfaction, of such corporate records of Altria, certificates of public
officials and of officers of Altria, and agreements, instruments and other
documents, as we have deemed relevant and necessary as a basis for the opinions
expressed below. As to questions of fact material to such opinions, we have,
when relevant facts were not independently established by us, relied upon the
representations of Altria set forth in the Credit Agreement and upon
certificates of Altria or its officers or of public officials. Whenever the
phrase “to our knowledge” is used herein, it refers to the actual knowledge of
the attorneys of the firm involved in the representation of Altria in connection
with the Credit Agreement, without independent investigation. We have assumed
the due execution and delivery, pursuant to due authorization, of the Credit
Agreement by the Initial

 



--------------------------------------------------------------------------------



 



Lenders and JPMorgan Chase Bank, N.A., as Administrative Agent, Citibank, N. A.,
as Administrative Agent, Credit Suisse Securities (USA) LLC and Deutsche Bank
Securities Inc., as Syndication Agents, and ABN AMRO Bank N.V., BNP Paribas,
HSBC Bank USA, National Association and UBS Loan Finance LLC, as Arrangers and
Documentation Agents.
     Our opinions expressed below are limited to the law of the State of New
York, the Commonwealth of Virginia and the Federal law of the United States.
     Based upon the foregoing and upon such investigation as we have deemed
necessary, we are of the following opinion:
     1. Altria is a corporation duly organized, validly existing and in good
standing under the laws of the Commonwealth of Virginia.
     2. The execution, delivery and performance by Altria of the Credit
Agreement and the Notes, and the consummation of the transactions contemplated
thereby, are within Altria’s corporate powers, have been duly authorized by all
necessary corporate action, and do not contravene (i) the Charter or the By-laws
or (ii) any law, rule or regulation applicable to Altria (including, without
limitation, Regulation X of the Board of Governors of the Federal Reserve
System) or (iii) to our knowledge, any contractual restriction binding on or
affecting Altria. The Credit Agreement and any Notes delivered on the date
hereof have been duly executed and delivered on behalf of Altria.
     3. No authorization, approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body or any other third
party is required for the due execution, delivery and performance by Altria of
the Credit Agreement and the Notes.
     4. The Credit Agreement is the legal, valid and binding obligation of
Altria enforceable against Altria in accordance with its terms. The Notes issued
on the date hereof, if any, are the legal, valid and binding obligations of
Altria, enforceable against Altria in accordance with their respective terms.
     The opinion set forth in paragraph 4 above is subject to the effect of any
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or other laws affecting creditors’ rights generally and to the effect
of general principles of equity (regardless of whether enforcement is sought in
a proceeding in equity or at law) and an implied covenant of good faith and fair
dealing.
     We express no opinion with respect to:
          (A) The effect of any provision of the Credit Agreement which is
intended to permit modification thereof only by means of an agreement in writing
by the parties thereto;
          (B) The effect of any provision of the Credit Agreement insofar as it
provides that any Person purchasing a participation from a Lender or other
Person may exercise set-off or

2



--------------------------------------------------------------------------------



 




similar rights with respect to such participation or that any Lender or other
Person may exercise set-off or similar rights other than in accordance with
applicable law;
          (C) The effect of any provision of the Credit Agreement imposing
penalties or forfeitures;
          (D) The enforceability of any provision of the Credit Agreement to the
extent that such provision constitutes a waiver of illegality as a defense to
performance of contract obligations; or
          (E) The effect of any provision of the Credit Agreement relating to
indemnification or exculpation in connection with violations of any securities
laws or relating to indemnification, contribution or exculpation in connection
with willful, reckless or criminal acts or gross negligence of the indemnified
or exculpated Person or the Person receiving contribution.
          In connection with the provisions of the Credit Agreement which relate
to forum selection (including, without limitation, any waiver of any objection
to venue or any objection that a court is an inconvenient forum), we note that,
under NYCPLR § 510, a New York State court may have discretion to transfer the
place of trial, and, under 28 U.S.C. § 1404(a), a United States District Court
has discretion to transfer an action from one Federal court to another.
     This opinion is being furnished to you pursuant to Section 3.01(e)(iii) of
the Credit Agreement, is solely for the benefit of you and your counsel, and is
not intended for, and may not be relied upon by, any other person or entity
without our prior written consent. We undertake no duty to inform you of events
occurring subsequent to the date hereof.
Very truly yours,

3



--------------------------------------------------------------------------------



 



EXHIBIT E-2 - FORM OF
OPINION OF COUNSEL
FOR ALTRIA
[Effective Date]
To each of the Lenders party
to the Credit Agreement referred to below
Altria Group, Inc.
Ladies and Gentlemen:
     This opinion is furnished to you pursuant to Section 3.01(e)(iii) of the
364-Day Revolving Credit Agreement, dated as of March 29, 2007 (the “Credit
Agreement”), among Altria Group, Inc. (“Altria”), the Lenders party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent, Citibank, N.A., as
Administrative Agent, Credit Suisse Securities (USA) LLC and Deutsche Bank
Securities Inc., as Syndication Agents, and ABN AMRO Bank N.V., BNP Paribas,
HSBC Bank USA, National Association and UBS Loan Finance LLC, as Arrangers and
Documentation Agents for such Lenders. Terms defined in the Credit Agreement are
used herein as therein defined.
     I have acted as counsel for Altria in connection with the preparation,
execution and delivery of the Credit Agreement.
     In that connection, I have examined originals, or copies certified to my
satisfaction, of such corporate records of Altria, certificates of public
officials and of officers of Altria, and agreements, instruments and other
documents, as I have deemed relevant and necessary as a basis for the opinions
expressed below. As to questions of fact material to such opinions, I have, when
relevant facts were not independently established by me, relied upon
certificates of Altria or its officers or of public officials.
     Based upon the foregoing and upon such investigation as I have deemed
necessary, I am of the opinion that, to the best of my knowledge, (i) there is
no pending or threatened action or proceeding against Altria or any of its
Subsidiaries before any court, governmental agency or arbitrator (a
“Proceeding”) that purports to affect the legality, validity, binding effect or
enforceability of the Credit Agreement or the Notes, if any, or the consummation
of the transactions contemplated thereby, and (ii) except for Proceedings
disclosed in the Annual Report on Form 10-K of Altria for the fiscal year ended
December 31, 2006, and any Current Reports on Form 8-K filed subsequent to
December 31, 2006 but prior to March 29, 2007, or, with respect to Proceedings
commenced after the date of the most recent such document but prior to March 29,
2007, a certificate delivered to the Lenders and attached hereto, there are no
Proceedings that are likely to have a materially adverse effect upon the
financial position or results of operations of Altria and its Subsidiaries taken
as a whole.
Very truly yours,

 



--------------------------------------------------------------------------------



 



EXHIBIT F - FORM OF
OPINION OF COUNSEL
FOR DESIGNATED SUBSIDIARY
[Effective Date]
To each of the Lenders party
to the Credit Agreement referred to below
Altria Group, Inc.
Ladies and Gentlemen:
     This opinion is furnished to you pursuant to Section 3.02(e) of the 364-Day
Revolving Credit Agreement, dated as of March 29, 2007 (the “Credit Agreement”),
among Altria Group, Inc. (“Altria”), [certain other Borrowers party thereto,]
the Lenders party thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent, Citibank, N.A., as Administrative Agent, Credit Suisse Securities
(USA) LLC and Deutsche Bank Securities Inc., as Syndication Agents, and ABN AMRO
Bank N.V., BNP Paribas, HSBC Bank USA, National Association and UBS Loan Finance
LLC, as Arrangers and Documentation Agents for such Lenders. Terms defined in
the Credit Agreement are used herein as therein defined.
     We have acted as counsel for                      (the “Designated
Subsidiary”) in connection with the preparation, execution and delivery of the
Designation Agreement.
     In that connection, we have examined the following documents:
     (1) The Designation Agreement.
     (2) The Credit Agreement.
     (3) The documents furnished by the Designated Subsidiary pursuant to
Article III of the Credit Agreement.
     (4) The [Articles] [Certificate] of Incorporation of the Designated
Subsidiary and all amendments thereto (the “Charter”).
     (5) The by-laws of the Designated Subsidiary and all amendments thereto
(the “By-laws”).
     We have also examined the originals, or copies certified to our
satisfaction, of such corporate records of the Designated Subsidiary,
certificates of public officials and of officers of the Designated Subsidiary,
and agreements, instruments and other documents, as we have deemed relevant and
necessary as a basis for the opinions expressed below. As to questions of fact
material to such opinions, we have, when relevant facts were not independently
established by us, relied upon certificates of the Designated Subsidiary or its
officers or of public officials. We have assumed the due execution and delivery,
pursuant to due authorization, of the Credit Agreement by the Initial Lenders
and JPMorgan Chase Bank, N.A., as Administrative Agent, Citibank, N.A., as
Administrative Agent, Credit Suisse Securities (USA) LLC and Deutsche

 



--------------------------------------------------------------------------------



 



Bank Securities Inc., as Syndication Agents, and ABN AMRO Bank N.V., BNP
Paribas, HSBC Bank USA, National Association and UBS Loan Finance LLC, as
Arrangers and Documentation Agents.
     Based upon the foregoing and upon such investigation as we have deemed
necessary, we are of the following opinion:
     1. The Designated Subsidiary is a corporation duly organized, validly
existing and in good standing under the laws of
                                        .
     2. The execution, delivery and performance by the Designated Subsidiary of
the Designation Agreement, the Credit Agreement and the Notes to be delivered by
it, and the consummation of the transactions contemplated thereby, are within
the Designated Subsidiary’s corporate powers, have been duly authorized by all
necessary corporate action, and do not contravene (i) the Charter or the By-laws
or (ii) any law, rule or regulation applicable to the Designated Subsidiary
(including, without limitation, Regulation X of the Board of Governors of the
Federal Reserve System) or (iii) to our knowledge, any contractual restriction
binding on or affecting the Designated Subsidiary. The Designation Agreement,
the Credit Agreement and the Notes delivered by the Designated Subsidiary on the
date hereof have been duly executed and delivered on behalf of the Designated
Subsidiary.
     3. No authorization, approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body or any other third
party is required for the due execution, delivery and performance by the
Designated Subsidiary of the Designation Agreement, the Credit Agreement and the
Notes delivered by the Designated Subsidiary.
     4. The Designation Agreement and the Credit Agreement are the legal, valid
and binding obligations of the Designated Subsidiary enforceable against the
Designated Subsidiary in accordance with their respective terms. The Notes
issued on the date hereof, if any, by the Designated Subsidiary are the legal,
valid and binding obligations of the Designated Subsidiary, enforceable against
the Designated Subsidiary in accordance with their respective terms.
     5. There is, to the best of my knowledge, no pending or threatened action
or proceeding against the Designated Subsidiary or any of its Subsidiaries
before any court, governmental agency or arbitrator that purport to affect the
legality, validity, binding effect or enforceability of the Designation
Agreement, the Credit Agreement or any of the Notes delivered by the Designated
Subsidiary or the consummation of the transactions contemplated thereby.

2



--------------------------------------------------------------------------------



 



     The opinion set forth in paragraph 4 above is subject to the effect of any
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or other laws affecting creditors’ rights generally and to the effect
of general principles of equity (regardless of whether enforcement is sought in
a proceeding in equity or at law) and an implied covenant of good faith and fair
dealing.
Very truly yours,

3



--------------------------------------------------------------------------------



 



EXHIBIT G
FORM OF OPINION OF
COUNSEL FOR JPMORGAN CHASE,
AS ADMINISTRATIVE AGENT
[Letterhead of Simpson Thacher & Bartlett LLP]
[Effective Date]
JPMorgan Chase Bank, N.A. and Citibank, N.A.,
as Adminstrative Agents
The Lenders listed on Schedule I hereto
which are parties to the Credit Agreement
on the date hereof
Re:    364-Day Revolving Credit Agreement dated as
of March 29, 2007 (the “Credit Agreement”) among
Altria Group, Inc. (the “Company”), and Credit
Suisse Securities (USA) LLC and Deutsche Bank
Securities Inc., as Syndication Agents, and ABN
AMRO Bank N.V., BNP Paribas, HSBC Bank USA,
National Association and UBS Loan Finance LLC,
as Arrangers and Documentation Agents
Ladies and Gentlemen:
     We have acted as counsel to JPMorgan Chase Bank, N.A., as Administrative
Agent, in connection with the preparation, execution and delivery of the Credit
Agreement.
     This opinion is delivered to you pursuant to Section 3.01(e)(iv) of the
Credit Agreement. Terms used herein which are defined in the Credit Agreement
shall have the respective meanings set forth in the Credit Agreement, unless
otherwise defined herein.
     In connection with this opinion, we have examined a copy of the Credit
Agreement signed by the Company and by the Administrative Agents and the
Lenders.
     We also have examined the originals, or duplicates or certified or
conformed copies, of such records, agreements, instruments and other documents
and have made such other investigations as we have deemed relevant and necessary
in connection with the opinions expressed herein. As to questions of fact
material to this opinion, we have relied upon certificates of public officials
and of officers and representatives of the Company. In addition,

 



--------------------------------------------------------------------------------



 



we have examined, and have relied as to matters of fact upon, the
representations made in the Credit Agreement.
     In rendering the opinion set forth below, we have assumed the genuineness
of all signatures, the legal capacity of natural persons, the authenticity of
all documents submitted to us as originals, the conformity to original documents
of all documents submitted to us as duplicates or certified or conformed copies,
and the authenticity of the originals of such latter documents.
     In rendering the opinion set forth below we have assumed that (1) the
Credit Agreement is a valid and legally binding obligation of each of the
Lenders party thereto, (2) the Company is duly organized and validly existing
and in good standing under the laws of the jurisdiction in which it is organized
and of each other jurisdiction in which the conduct of its business or ownership
of its property makes such qualification necessary, has the corporate power and
authority to execute, deliver and perform its obligations under the Credit
Agreement and has duly authorized, executed and delivered the Credit Agreement
in accordance with its Articles of Incorporation and By-laws or other similar
organizational documents, and (3)(a) execution, delivery and performance by the
Company of the Credit Agreement do not contravene its Articles of Incorporation
or By-laws or other similar organizational documents, (b) execution, delivery
and performance by the Company of the Credit Agreement do not violate, or
require any consent not obtained under, the laws of the jurisdiction in which it
is organized or any other applicable laws or regulations or any order, writ,
injunction or decree of any court or other governmental authority binding on the
Company, and (c) execution, delivery and performance by the Company of the
Credit Agreement do not constitute a breach or violation of, or require any
consent not obtained under, any agreement or instrument which is binding upon
the Company.
     Based upon and subject to the foregoing, and subject to the qualifications
and limitations set forth herein, we are of the opinion that the Credit
Agreement constitutes the valid and legally binding obligation of the Company,
enforceable against the Company in accordance with its terms.
     Our opinion set forth above is subject to (i) the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, (ii) general
equitable principles (whether considered in a proceeding in equity or at law)
and (iii) an implied covenant of good faith and fair dealing.
     We express no opinion with respect to:
          (A) the effect of any provision of the Credit Agreement which is
intended to permit modification thereof only by means of an agreement in writing
by the parties thereto;
          (B) the effect of any provision of the Credit Agreement insofar as it
provides that any Person purchasing a participation from a Lender or other
Person may exercise set-off or similar rights with respect to such participation
or that any Lender or other Person may exercise set-off or similar rights other
than in accordance with applicable law;
          (C) the effect of any provision of the Credit Agreement imposing
penalties or forfeitures;

2



--------------------------------------------------------------------------------



 



          (D) the enforceability of any provision of the Credit Agreement to the
extent that such provision constitutes a waiver of illegality as a defense to
performance of contract obligations; or
          (E) the effect of any provision of the Credit Agreement relating to
indemnification or exculpation in connection with violations of any securities
laws or relating to indemnification, contribution or exculpation in connection
with willful, reckless or criminal acts or gross negligence of the indemnified
or exculpated Person or the Person receiving contribution.
          In connection with the provisions of the Credit Agreement which relate
to forum selection (including, without limitation, any waiver of any objection
to venue or any objection that a court is an inconvenient forum), we note that
under NYCPLR § 510, a New York State court may have discretion to transfer the
place of trial, and under 28 U.S.C. § 1404(a), a United States District Court
has discretion to transfer an action from one Federal court to another.
          We are members of the Bar of the State of New York, and we do not
express any opinion herein concerning any law other than the law of the State of
New York and the Federal law of the United States.
          This opinion letter is rendered to you in connection with the
above-described transaction. This opinion letter may not be relied upon by you
for any other purpose, or relied upon by, or furnished to, any other person,
firm or corporation without our prior written consent. This opinion letter may
be furnished to, but may not be relied upon by, a regulatory authority entitled
to receive it.
Very truly yours,

3